 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (“Agreement”) is made and entered into on
October 9, 2018 (“Effective Date”), by and between Immune Pharmaceuticals, Inc.,
a Delaware corporation (“Company”), and the investor whose name appears on the
signature page hereto (“Investor”).

 

Recitals

 

A.           The parties desire that, upon the terms and subject to the
conditions herein, Investor will purchase for $5 million a Debenture of the
Company which is convertible into Common Stock at $0.075 per share, as well as a
Warrant exercisable at $0.10 per share; and

 

B.           The offer and sale of the securities provided for herein are being
made pursuant to the exemptions from registration under Section 4(a)(2) of the
Act as a transaction by an issuer not involving any public offering, and as a
private placement of restricted securities pursuant to Regulation S and Rule 506
of Regulation D.

 

Agreement

 

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Investor agree as follows:

 

I.           Definitions. In addition to the terms defined elsewhere in this
Agreement and the Transaction Documents, capitalized terms that are not
otherwise defined have the meanings set forth in the Glossary of Defined Terms
attached hereto as Exhibit 1.

 

II.          Purchase and Sale.

 

A.           Purchase Amount. Subject to the terms and conditions herein and the
satisfaction of the conditions to Closing set forth below, Investor hereby
irrevocably agrees to purchase a $5,500,000.00 Face Amount Debenture with a
10.0% original issue discount (OID) for the aggregate sum of $5,000,000.00
(“Purchase Amount”).

 

B.           Deliveries. The following documents will be fully executed and
delivered at the Closing:

 

1.          Debenture, in the form attached hereto as Exhibit 2;

 

2.          Transfer Agent Instructions, in the form attached hereto as Exhibit
3;

 

3.          Legal Opinion, in the form attached hereto as Exhibit 4;

 

4.          Officer’s Certificate, in the form attached hereto as Exhibit 5;

 

5.          Secretary’s Certificate, in the form attached hereto as Exhibit 6;

 

 

 

 

6.          Warrant, in the form attached hereto as Exhibit 7;

 

7.          IP Security Agreement, in the form attached hereto as Exhibit 8; and

 

8.          Investor Note, in the form attached hereto as Exhibit 9.

 

C.           Closing Conditions. The consummation of the transactions
contemplated by this Agreement (“Closing”) is subject to the satisfaction of
each of the following conditions:

 

1.          All documents, instruments and other writings required to be
delivered by Company to Investor pursuant to any provision of this Agreement or
in order to implement and effect the transactions contemplated herein have been
fully executed and delivered, including without limitation those enumerated in
Section II.B above;

 

2.          The Common Stock is listed for and currently trading on the same or
higher Trading Market and Company is in compliance with all requirements to
maintain listing on the Trading Market, the Company has received no notice of
any suspension or delisting with respect to the trading of the shares of Common
Stock on such Trading Market, and Company is not aware of any current facts or
circumstances that, with the passage of time, would reasonably be expected to
cause such disqualification;

 

3.          The representations and warranties of Company and Investor set forth
in this Agreement are true and correct in all material respects as if made on
such date (except for representations and warranties expressly made as of a
specified date, which will be true as of such date);

 

4.          No material breach or default has occurred under any Transaction
Document or any other agreement between Company and Investor;

 

5.          Company has the number of duly authorized shares of Common Stock
reserved for issuance as required pursuant to the terms of this Agreement;

 

6.          There is not then in effect any law, rule or regulation prohibiting
or restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, nor is
there any completed, ongoing, pending, threatened or, to Company’s knowledge,
contemplated proceeding or investigation which may have the effect of
prohibiting or adversely affecting any of the transactions contemplated by this
Agreement, including without limitation the sale, issuance, listing, trading or
resale of any Shares on the Trading Market; no statute, rule, regulation,
executive order, decree, ruling or injunction will have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings will be completed, ongoing, pending, threatened
or, to Company’s knowledge, contemplated by any person other than Investor or
any Affiliate of Investor, that seek to enjoin or prohibit the transactions
contemplated by this Agreement; and

 

 2 

 

 

7.          Any rights of first refusal, preemptive rights, rights of
participation, or any similar right to participate in the transactions
contemplated by this Agreement, if any, have been waived in writing.

 

D.           Closing. Immediately when all conditions set forth in Section II.C
have been fully satisfied, Company will issue and sell to Investor and Investor
will purchase the Debenture by payment to Company of $2,000,000.00 in cash, by
wire transfer of immediately available funds to an account designated by
Company, and delivery of the Investor Note in the amount of $3,000,000.00.

 

III.         Representations and Warranties.

 

A.           Representations Regarding Transaction. Except as set forth under
the corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:

 

1.          Organization and Qualification. Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither Company nor any Subsidiary is in violation or default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents, except as would not
reasonably be expected to result in a Material Adverse Effect. Each of Company
and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and there is no completed, pending, threatened or, to
the knowledge of Company, contemplated proceeding in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

2.          Authorization; Enforcement. Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder. The execution and delivery of each of the
Transaction Documents by Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of Company and no further consent or action is required by Company.
Each of the Transaction Documents has been, or upon delivery will be, duly
executed by Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of Company, enforceable against
Company in accordance with its terms, except (a) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (c) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

 3 

 

 

3.          No Conflicts. The execution, delivery and performance of the
Transaction Documents by Company, the issuance and sale of the Securities and
the consummation by Company of the other transactions contemplated thereby do
not and will not (a) conflict with or violate any provision of Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (b) after giving effect to the Waiver
Agreements, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any Lien upon any of the properties or assets of Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other instrument (evidencing Company or
Subsidiary debt or otherwise) or other understanding to which Company or any
Subsidiary is a party or by which any property or asset of Company or any
Subsidiary is bound or affected, (c) conflict with or result in a violation of
any material law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Company or a
Subsidiary is subject (including U.S. federal and state securities laws and
regulations), or by which any property or asset of Company or a Subsidiary is
bound or affected, or (d) conflict with or violate the terms of any material
agreement by which Company or any Subsidiary is bound or to which any property
or asset of Company or any Subsidiary is bound or affected; except in the case
of each of clauses (b), (c) and (d), such as would not reasonably be expected to
result in a Material Adverse Effect.

 

4.          Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation completed, ongoing, pending, threatened or, to the
knowledge of Company, contemplated against or affecting Company, any Subsidiary
or any of their respective properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”), which would reasonably be
expected to have a Material Adverse Effect or challenge the legality, validity
or enforceability of any of the Transaction Documents. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by Company or any Subsidiary under the Exchange Act
or the Act.

 

5.          Filings, Consents and Approvals. Except for the Waiver Agreement,
neither Company nor any Subsidiary is required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Company of the Transaction Documents, other than
required federal and state securities filings, and such filings and approvals as
are required to be made or obtained under the applicable Trading Market rules in
connection with the transactions contemplated hereby, each of which has been, or
if not yet required to be filed will be, timely filed.

 

6.          Issuance of Shares. The Conversion Shares and Warrant Shares will be
duly authorized and, when issued upon the conversion of the Debenture or the
exercise of the Warrant, respectively, in accordance with their respective
terms, will be duly and validly issued, fully paid and nonassessable, free and
clear of all Liens except those created by the Investor. Company has reserved
145 million shares of Common Stock and upon consummation of the Capital Increase
will reserve from its duly authorized capital stock sufficient shares of its
Common Stock for issuance pursuant to the Transaction Documents.

 

 4 

 

 

7.          Disclosure; Non-Public Information. Company will timely file a
current report on Form 8-K (“Current Report”) describing the material terms and
conditions of this Agreement, a copy of which has been provided to Investor
prior to the Effective Date. There is no adverse material information regarding
Company that has not been disclosed to Investor prior to the Effective Date. All
information that Company has provided to Investor that constitutes or might
constitute material, non-public information will be included in the Current
Report. Notwithstanding any other provision, except with respect to information
that will be, and only to the extent that it actually is, timely publicly
disclosed by Company pursuant to the foregoing sentence, neither Company nor any
other Person acting on its behalf has provided Investor or its representatives,
agents or attorneys with any information that constitutes or might constitute
material, non-public information, including without limitation this Agreement
and the Exhibits and Disclosure Schedules hereto. No information contained in
the Disclosure Schedules constitutes material non-public information. Company
understands and confirms that Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of
Company.

 

8.          No Integrated Offering. Neither Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering to be integrated with prior
offerings by Company that cause a violation of the Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Trading Market.

 

9.          Financial Condition. The Public Reports set forth as of the dates
thereof all outstanding secured and unsecured Indebtedness of Company or any
Subsidiary, or for which Company or any Subsidiary has commitments, and any
material default with respect to any Indebtedness. Company does not intend to
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be payable on or in respect of its
debt, and represents that it will not do so.

 

10.         Regulation D. Neither the Company or any Person acting on its behalf
has engaged in any general advertising or general solicitation within the
meaning of Rule 502 of Regulation D. Assuming the accuracy of the Investor’s
representations and warranties contained herein, the offering of the Debenture,
Warrants, Conversion Shares and Warrant Shares to the Investor as contemplated
hereby is exempt from registration under the Act pursuant to Section 4(a)(2)
thereof and Rule 506(b) of Regulation D thereunder.

 

10.         Section 5 Compliance. All information provided to Investor regarding
Company, its business and the transactions contemplated hereby, including
without limitation the Disclosure Schedules and the representations and
warranties in this Agreement, and the other statements made by Company in the
Transaction Documents, do not contain any untrue statement or omit to state a
material fact necessary to make any of them, in light of the circumstances in
which it was made, not misleading. Company is not aware of any facts or
circumstances that would cause the transactions contemplated by the Transaction
Documents, when consummated, to violate Section 5 of the Act or other federal or
state securities laws or regulations.

 

 5 

 

 

11.         Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Debenture, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

 

12.         Acknowledgments Regarding Investor. Company’s decision to enter into
this Agreement has been based solely on the independent evaluation by Company
and its representatives, and Company acknowledges and agrees that:

 

a.           Investor is not, has never been, and as a result of the
transactions contemplated by the Transaction Documents will not become an
officer, director, insider or control person of Company, or to Company’s
knowledge 10% or greater shareholder or otherwise an affiliate of Company as
defined under Rule 12b-2 of the Exchange Act;

 

b.           Investor and its representatives have not made and do not make any
representations, warranties or agreements with respect to the Securities, this
Agreement, or the transactions contemplated hereby other than those specifically
set forth in Section III.C below; Company has not relied upon, and expressly
disclaims reliance upon, any and all written or oral statements or
representations made by any persons prior to this Agreement;

 

c.           The conversion of Debenture and resale of Conversion Shares will
result in dilution, which may be substantial; the number of Conversion Shares
will increase in certain circumstances; and Company’s obligation to issue and
deliver Conversion Shares in accordance with this Agreement and the Debenture is
absolute and unconditional regardless of the dilutive effect that such issuances
may have; and

 

d.           Investor is acting solely in the capacity of arm’s length purchaser
with respect to this Agreement and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Agreement or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Shares.

 

13.         No Bad Actor Disqualification. Neither Company, any predecessor of
Company, any affiliate of Company, any director, executive officer, other
officer of Company participating in the offering, or any beneficial owner of 20%
or more of Company’s outstanding voting equity securities is subject to any bad
actor disqualification as provided in Rule 506(d) of Regulation D, and Company
is not aware of any current facts or circumstances that, with the passage of
time, would reasonably be expected to cause such disqualification.

 

 6 

 

 

14.         Offshore Transaction. Company has not, and will not, engage in any
directed selling efforts, as defined in Regulation S, in the United States in
respect of any of the Debenture. Company is offering and selling the Debenture
only in offshore transactions, in accordance with Regulation S. Company and its
Affiliates have complied, and will comply, with the offering restrictions
requirements of Regulation S. Company has only offered, and will only offer, the
Debenture to Investor.

 

15.         Not a Shell. Company is not now, and has never been, a shell company
as defined in Rule 12b-2 of the Exchange Act.

 

B.           Representations Regarding Company. Except as set forth in any
Public Reports and attached exhibits, or under the corresponding section of the
Disclosure Schedules, if any, Company hereby represents and warrants to, and as
applicable covenants with, Investor as of the Closing:

 

1.          Capitalization. The capitalization of the Company as of the
Effective Date is as described in the Public Reports or Disclosure Schedules. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents which has not been waived or satisfied. Except as a result
of the purchase and sale of the Securities, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which Company or any Subsidiary is or may become bound to issue
additional shares of Common Stock or securities convertible into or exercisable
for shares of Common Stock. The issuance and sale of the Shares will not
obligate Company to issue shares of Common Stock or other securities to any
Person, other than Investor, and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange, or reset price
under such securities. All of the outstanding shares of capital stock of Company
are validly issued, fully paid and nonassessable, have been issued in material
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of Company or others is
required for the issuance and sale of the Shares. There are no existing or
contemplated subscription or investment agreements, stockholder agreements,
voting agreements or other similar agreements with respect to Company’s capital
stock to which Company is a party or, to the knowledge of Company, between or
among any of Company’s stockholders.

 

2.          Subsidiaries. All of the direct and indirect subsidiaries of Company
are set forth in the Public Reports or the corresponding section of the
Disclosure Schedules. Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens. All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, nonassessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 

 7 

 

 

3.          Public Reports; Financial Statements. Company has filed all required
Public Reports for the one year preceding the Effective Date. As of their
respective dates or as subsequently amended, the Public Reports complied in all
material respects with the requirements of the Act and the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, as applicable,
and none of the Public Reports, when filed and, as applicable, amended,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of Company included in the Public Reports,
as amended, comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

4.          Material Changes. Since the end of the most recent year for which an
Annual Report on Form 10-K has been filed with the Commission, (a) there has
been no event, occurrence or development that has had, or that would reasonably
be expected to result in, a Material Adverse Effect, (b) Company has not
incurred any liabilities (contingent or otherwise) other than (i) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice, and (ii) liabilities not required to be reflected in Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (c) Company has not altered its method of accounting,
(d) Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (e) Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans. Company does not have
pending before the Commission any request for confidential treatment of
information.

 

5.          Litigation. There is no Action completed, ongoing, pending,
threatened or, to the knowledge of Company, contemplated, that would reasonably
be expected to result in a Material Adverse Effect. Neither Company nor any
Subsidiary, nor any current director or officer thereof, nor to the knowledge of
Company any former director or officer of Company, and greater than 5%
shareholder of Company, or any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, is not ongoing, pending or threatened, and to the knowledge of
Company is not contemplated, any investigation by the Commission or any law
enforcement agency involving Company or any current director or officer of
Company, or to the knowledge of Company any former director or officer of
Company, and greater than 5% shareholder of Company, or any director or officer
thereof.

 

6.          No Bankruptcy. The Company has not filed and, to the Company’s
knowledge no other Person has filed or commenced, any petition or application,
or any judicial or administrative proceeding commenced which has not been
discharged, with respect to the Company or any Subsidiary or with respect to any
of the properties or assets of Company or any Subsidiary under any applicable
law relating to bankruptcy, insolvency, reorganization, fraudulent transfer,
compromise, arrangement of debt, creditors’ rights and no general assignment has
been made by the Company or any Subsidiary for the benefit of creditors.

 

 8 

 

 

7.          Labor Relations. No material labor dispute exists or, to the
knowledge of Company, is imminent with respect to any of the employees of
Company, which would reasonably be expected to result in a Material Adverse
Effect.

 

8.          Compliance. Except as waived pursuant to the Waiver Agreement,
neither Company nor any Subsidiary (a) is in material default under or in
material violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by Company or
any Subsidiary under), nor has Company or any Subsidiary received notice of a
claim that it is in material default under or that it is in material violation
of, any indenture, loan or credit agreement or any other similar agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (b) is in
violation of any order of any court, arbitrator or governmental body, or (c) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business, except in each case as would not reasonably be
expected to have a Material Adverse Effect.

 

9.          Regulatory Permits. Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Public Reports, except where the
failure to possess such permits would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

10.         Title to Assets. Company and each Subsidiary have good and
marketable title in fee simple to all real property owned by them that is
material to the business of Company and each Subsidiary and good and marketable
title in all personal property owned by them that is material to the business of
Company and each Subsidiary, in each case free and clear of all Liens, except
for Liens that do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by Company and each Subsidiary and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by Company and each
Subsidiary are held by them under leases which, to the Company’s knowledge, are
valid, subsisting and enforceable leases and as to which Company and each
Subsidiary are in compliance, except where such noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

11.         Patents and Trademarks. Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the Public Reports and which the failure
to so have would have a Material Adverse Effect (collectively, “Intellectual
Property Rights”). Neither Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of Company or each Subsidiary.

 

 9 

 

 

12.         Insurance. Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Company and each
Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Purchase Amount. To Company’s
knowledge, such insurance contracts and policies are in full force and complete
in all material respects. Neither Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without an increase in cost that
would constitute a Material Adverse Effect.

 

13.         Transactions with Affiliates and Employees. None of the officers or
directors of Company and, to the knowledge of Company, none of the employees of
Company is presently a party to any transaction with Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $120,000 other than (i)
for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of Company and (iii) for other
employee benefits, including stock option agreements under any equity incentive
plan of Company.

 

14.         Sarbanes-Oxley; Internal Accounting Controls. Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Closing. Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of Company’s disclosure controls and
procedures based on their evaluations as of the evaluation date. Since the date
of the most recently filed Public Report, there have been no significant changes
in Company’s internal accounting controls or its disclosure controls and
procedures or, to Company’s knowledge, in other factors that could materially
affect Company’s internal accounting controls or its disclosure controls and
procedures.

 

15.         Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement as a result of any action by the
Company or any Person acting on its behalf. Notwithstanding any other provision,
Investor will have no obligation with respect to any fees or with respect to any
claims made by or on behalf of other Persons for fees of a type contemplated in
this section that may be due in connection with the transactions contemplated by
this Agreement or the other Transaction Documents.

 

 10 

 

 

16.         Registration Rights. No Person has any right to cause Company to
effect the registration under the Act of any securities of Company.

 

17.         Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Company has not, in the 12 months preceding the
Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all listing and maintenance
requirements of the Trading Market on which the Common Stock is currently
quoted.

 

18.         Application of Takeover Protections. Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Investor as a result of Investor and Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation Company’s issuance of the Shares and Investor’s
ownership of the Shares.

 

19.         Tax Status. Company and each of its Subsidiaries has made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes). Company has not executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any foreign, federal,
statute or local tax. None of Company’s tax returns is presently being audited
by any taxing authority. Company would not be classified as a PFIC for its most
recently completed taxable year, and does not expect to be classified as a PFIC
for its current taxable year.

 

20.         Foreign Corrupt Practices. Neither Company, nor to the knowledge of
Company, any agent or other person acting on behalf of Company, has (a) directly
or indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

21.         Accountants. Company’s accountants are set forth in the Public
Reports and such accountants are an independent registered public accounting
firm.

 

 11 

 

 

22.         No Disagreements with Accountants or Lawyers. There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.

 

23.         Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of the Company or any Subsidiary.

 

24.         Computer and Technology Security. Company has taken reasonable steps
to safeguard the information technology systems utilized in the operation of the
business of Company, including the implementation of procedures designed to
minimize the risk that such information technology systems have any disabling
codes or instructions, timer, copy protection device, clock, counter or other
limiting design or routing and any back door, virus, malicious code or other
software routines or hardware components that in each case permit unauthorized
access or the unauthorized disablement or unauthorized erasure of data or other
software by a third party, and, to Company’s knowledge, to date there have been
no successful unauthorized intrusions or breaches of the security of its
information technology systems.

 

25.         Data Privacy. Company has: (a) complied with, and is presently in
compliance in all material respects with, all applicable laws in connection with
data privacy, information security, data security and/or personal information;
(b) complied in all material respects with, and is presently in material
compliance with, its policies and procedures applicable to data privacy,
information security, data security, and personal information; (c) not
experienced any material incident in which personal information or other
sensitive data was or may have been stolen or improperly accessed; and Company
is not aware of any facts suggesting the likelihood of the foregoing, including
without limitation, any breach of security or receipt of any notices or
complaints from any Person regarding personal information or other data.

 

C.           Representations and Warranties of Investor. Investor hereby
represents and warrants to Company as of the Closing as follows:

 

1.          Organization; Authority. Investor is an entity validly existing and
in good standing under the laws of the jurisdiction of its organization with
full right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of Investor.
Each Transaction Document to which it is a party has been, or will be, duly
executed by Investor, and when delivered by Investor in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

2.          Investor Status. At the time Investor was offered the Shares, it
was, and at the Effective Date it is: (a) an accredited investor as defined in
Rule 501(a) under the Act; (b) not a registered broker-dealer, member of FINRA,
or an affiliate thereof; and (c) not a U.S. Person and not acquiring the Shares
for the account or beneficial ownership of any U.S. Person.

 

 12 

 

 

3.          Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Investor is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

4.          Ownership. Investor is acquiring the Debenture as principal for its
own account. Investor will not engage in hedging transactions with regard to the
Shares unless in compliance with the Act, and will resell the Shares only
pursuant to registration under the Act or an available exemption therefrom.

 

5.          No Short Sales. Neither Investor nor any Affiliate holds any short
position in, nor has engaged in any Short Sales of the Common Stock, or engaged
in any hedging transactions with regard to the Shares prior to the Effective
Date.

 

6.          Access to Information. Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.
Investor acknowledges receipt of copies of the Public Reports. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

 

7.          No General Solicitation. The Investor did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.

 

IV.          Securities and Other Provisions.

 

A.           Investor Due Diligence. Investor will have the right and
opportunity to conduct customary due diligence with respect to any Registration
Statement or Prospectus in which the name of Investor or any Affiliate of
Investor appears.

 

B.           Furnishing of Information. As long as Investor owns any Securities,
Company will timely file all reports required to be filed by Company after the
Effective Date pursuant to the Exchange Act. As long as Investor owns any
Securities, Company will prepare and make publicly available such information as
is required for Investor to sell its Conversion Shares under Rule 144. Company
further covenants that, as long as Investor owns any Securities, Company will
take such further action as Investor may reasonably request, all to the extent
required from time to time to enable Investor to sell its Conversion Shares
without registration under the Act within the limitation of the exemptions
provided by Rule 144.

 

C.           Integration. Company will not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security, as defined in
Section 2 of the Act, that would be integrated with the offer or sale of the
Securities to Investor for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

 

 13 

 

 

D.           Disclosure and Publicity. Company will provide to Investor for
review and approval prior to filing or issuing any current, periodic or public
report, registration statement, press release, public statement or communication
relating to or referencing Investor, any Transaction Documents or the
transactions contemplated thereby, any such approval not to be unreasonably
withheld.

 

E.           Shareholders Rights Plan. No claim will be made or enforced by
Company or, to the knowledge of Company, any other Person that Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by Company, or that Investor could be
deemed to trigger the provisions of any such plan or arrangement, in either such
case, by virtue of receiving Shares under the Transaction Documents or under any
other agreement between Company and Investor. Company will conduct its business
in a manner so that it will not become subject to the Investment Company Act of
1940, as amended.

 

F.           No Non-Public Information. Company covenants and agrees that
neither it nor any other Person acting on its behalf will, provide Investor or
its agents or counsel with any information that Company believes or reasonably
should believe will constitute material non-public information after Closing. On
and after Closing, neither Investor nor any Affiliate of Investor will have any
duty of trust or confidence that is owed directly, indirectly, or derivatively,
to Company or the stockholders of Company, or to any other Person who is the
source of material non-public information regarding Company. Company understands
and confirms that Investor will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Shares.         

 

G.           Indemnification of Investor.

 

1.          Obligation to Indemnify. Subject to the provisions of this Section
IV.G, Company will indemnify and hold Investor, its Affiliates, managers and
advisors, and each of their officers, directors, shareholders, partners,
employees, representatives, agents and attorneys, and any person who controls
Investor within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act (collectively, “Investor Parties” and each a “Investor Party”),
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, reasonable costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any Investor Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Company in this
Agreement or in the other Transaction Documents, (b) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Prospectus, Prospectus Supplement, or any information incorporated by
reference therein, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (c) any action by a creditor or stockholder of Company who is not
an Affiliate of an Investor Party, challenging the transactions contemplated by
the Transaction Documents; provided, however, that Company will not be obligated
to indemnify any Investor Party for any Losses finally adjudicated to be caused
solely by (i) a false statement of material fact contained within written
information provided by such Investor Party expressly for the purpose of
including it in the applicable Registration Statement, Prospectus, Prospectus
Supplement, or (ii) such Investor Party’s unexcused material breach of an
express provision of this Agreement or another Transaction Document willful
misconduct or violation of applicable law.

 

 14 

 

 

2.          Procedure for Indemnification. If any action will be brought against
an Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Investor Parties will have the right to employ separate counsel in
any such action and participate in the defense thereof, but the reasonable fees
and expenses of such counsel will be at the expense of Investor Parties except
to the extent that (a) the employment thereof has been specifically authorized
by Company in writing, (b) Company has failed after a reasonable period of time
to assume such defense and to employ counsel or (c) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict with
respect to the dispute in question on any material issue between the position of
Company and the position of Investor Parties such that it would be inappropriate
for one counsel to represent Company and Investor Parties. Company will not be
liable to Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents. In no event will the Company be liable for the reasonable fees and
expenses for more than one separate firm of attorneys (plus local counsel as
applicable) to represent all Investor Parties.

 

3.          Other than the liability of Investor to Company for uncured material
breach of the express provisions of this Agreement, no Investor Party will have
any liability to Company or any Person asserting claims on behalf of or in right
of Company as a result of acquiring the Securities under this Agreement.

 

H.           Reservation of Shares. Company has reserved from its duly
authorized Common Stock for issuance pursuant to the Transaction Documents
authorized shares of Common Stock in the amount required by the Transaction
Documents, and from and after the Capital Increase Date Company will at all
times maintain a reserve equal to 5 times the number of shares sufficient to
immediately issue all Conversion Shares potentially issuable at such time, free
from preemptive rights (the “Reserved Amount”). The Reserved Amount will, if
necessary, be increased from time to time in accordance with the Company’s
obligations hereunder. In addition, if Company shall issue any securities or
make any change to its capital structure which would change the number of shares
of Common Stock into which the Debenture shall be convertible at the then
current Conversion Price, Company will at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Debenture. Company (i) acknowledges that it has irrevocably
instructed its transfer agent to issue certificates for the Common Stock
issuable upon conversion of the Debenture, and agrees that its issuance of the
Debenture will constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of the Debenture.

 

 15 

 

 

I.           Activity Restrictions. For so long as Investor or any of its
Affiliates holds any Shares, neither Investor nor any Affiliate will: (1) vote
any shares of Common Stock owned or controlled by it, sign or solicit any
proxies, attend or be present at a shareholder meeting for purposes of
determining a quorum, or seek to advise or influence any Person with respect to
any voting securities of Company, except in accordance with the recommendation
of Company’s board of directors; (2) engage or participate in any actions, plans
or proposals which relate to or would result in (a) acquiring additional
securities of Company, alone or together with any other Person, which would
result in beneficially owning or controlling more than 9.99% of the total
outstanding Common Stock or other voting securities of Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its Subsidiaries, (c) a sale or
transfer of a material amount of assets of Company or any of its Subsidiaries,
(d) any change in the present board of directors or management of Company,
including any plans or proposals to change the number or term of directors or to
fill any existing vacancies on the board, (e) any material change in the present
capitalization or dividend policy of Company, (f) any other material change in
Company’s business or corporate structure, including but not limited to, if
Company is a registered closed-end investment company, any plans or proposals to
make any changes in its investment policy for which a vote is required by
Section 13 of the Investment Company Act of 1940, (g) changes in Company’s
charter, bylaws or instruments corresponding thereto or other actions which may
impede the acquisition of control of Company by any Person, (h) a class of
securities of Company being delisted from a national securities exchange or to
cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (i) a class of equity securities of
Company becoming eligible for termination of registration pursuant to Section
12(g)(4) of the Act, or (j) any action, intention, plan or arrangement similar
to any of those enumerated above; or (3) request Company or its directors,
officers, employees, agents or representatives to amend or waive any provision
of this section.

 

J.           No Shorting. For so long as Investor holds any Securities, neither
Investor nor any of its Affiliates will engage in or effect, directly or
indirectly, any Short Sale of Common Stock. For the avoidance of doubt, selling
against delivery of Conversion Shares after delivery of a Conversion Notice is
not a Short Sale. There will be no restriction or limitation of any kind on
Investor’s right or ability to sell or transfer any or all of the Conversion
Shares at any time, in its sole and absolute discretion. Investor may not sell,
transfer or assign the Debenture or any of its rights under this Agreement.

 

K.          Stock Splits. If Company at any time on or after the Effective Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
or combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater or lesser
number of shares, the share numbers, prices and other amounts set forth in this
Agreement, as in effect immediately prior to such subdivision or combination,
will be proportionately reduced or increased, as applicable, effective at the
close of business on the date the subdivision or combination becomes effective.

 

 16 

 

 

L.           Subsequent Financings.

 

1.          As long as Investor holds any Securities, Company will not enter
into any agreement that in any way restricts its ability to enter into any
agreement, amendment or waiver with Investor, including without limitation any
agreement to offer, sell or issue to Investor any preferred stock, common stock
or other securities of Company.

 

2.          Until six months after Closing, Company will not enter into any
financing that uses a shelf registration, contains registration rights or
otherwise provides for the issuance of free trading stock, other than: (a) with
Investor, (b) in connection with a strategic transaction, or (c) the sale of
restricted Common Stock at a fixed price. For the avoidance of doubt, Company
may enter into any unregistered financing of nonconvertible debt or restricted
stock with no registration rights.

 

3.          As long as any part of the Debenture is outstanding, Company will
not agree or enter into any equity or convertible financing pursuant to which
shares of Common Stock or Common Stock equivalents may effectively be issued at
a variable price or where the price or number of shares are subject to any type
of variability or reset feature. Provided, however, that Company may enter into
any transaction: (a) with Investor, (b) for unregistered, non-convertible debt,
(c) for restricted stock with no registration rights, (d) for Common Stock at a
fixed price above the Market Price, (e) reasonably equivalent value given as
consideration for a strategic acquisition, or (f) that includes an immediate,
unconditional offer to Investor to purchase the Debenture by wire transfer of
immediately available funds in the amount of 125% of the then outstanding
Liquidation Value.

 

4.          So long as any part of the Debenture is outstanding, upon any
issuance by Company or any of its subsidiaries of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to Investor, then
Company will notify Investor of such additional or more favorable term and such
term, at Investor’s option, shall become a part of the transaction documents
with Investor. The types of terms contained in another security that may be more
favorable to the holder of such security include, but are not limited to, terms
addressing conversion discounts, prepayment rate, conversion look back periods,
interest rates, original issue discounts, stock sale price, private placement
price per share, and warrant coverage.

 

M.       Right of First Refusal. If at any time while any Securities are
outstanding, Company has a bona fide offer of capital or financing from any
person, that Company intends to act upon, then Company must first offer such
opportunity to Investor to provide such capital or financing to Company on the
same terms as each respective person’s terms. Except as otherwise provided in
any Transaction Documents, should Investor be unwilling or unable to provide
such capital or financing to Company within 10 Trading Days from Investor’s
receipt of written notice of the offer from Company, then Company may obtain
such capital or financing from that respective person upon the exact same terms
and conditions offered by Company to Investor, which transaction must be
completed within 30 days after the date of the notice. If Company does not
receive the capital or financing from the respective person within 30 days after
the date of the respective notice, then Company must again offer the capital or
financing opportunity to Investor as described above, and the process detailed
above shall be repeated.

 

 17 

 

 

N.           No Registration. The Securities have not been registered under the
Act and may not be resold in the United States unless registered or an exemption
from registration is available. Company is required to refuse to register any
transfer of the Securities not made pursuant to registration under the Act or an
available exemption from registration. Upon the issuance thereof, and only until
such time as the same is no longer required under the applicable securities laws
and regulations, the certificates representing any of the Securities will bear a
legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE ACT. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED unless in compliance with the ACT.

 

Share certificates will be issued without such legend or at Investor’s option
issued via electronic delivery at the applicable balance account at DTC, if
either (i) the Shares are registered for resale under the Act, or (ii) Investor
provides an opinion of its counsel to the effect that the Shares may be issued
without restrictive legend.

 

O.           Capital Increase. Company shall use its best efforts to increase
the number of shares of Common Stock Company is authorized to issue in an amount
sufficient to permit the full conversion of the Debenture and the exercise in
full of the Warrant in accordance with their terms (“Capital Increase”) as soon
as possible after the Effective Date. In connection therewith, Company shall
take all corporate action necessary to call a meeting of its stockholders (the
“Stockholders Meeting”), which shall occur as soon as practicable and not later
than 90 days after the Closing Date, for the purpose of seeking approval of the
Company’s stockholders for the Capital Increase. Company will as soon as
reasonably practicable after the Closing Date file with the SEC proxy materials
(including a proxy statement and form of proxy) for use at the Stockholders
Meeting and, after receiving and promptly responding to any comments of the SEC
thereon, shall as soon as reasonably practicable mail such proxy materials to
the stockholders of the Company. The Company will comply with Section 14(a) of
the Exchange Act and the rules promulgated thereunder in relation to any proxy
statement (as amended or supplemented, the “Proxy Statement”) and any form of
proxy to be sent to the stockholders of the Company in connection with the
Stockholders Meeting, and the Proxy Statement shall not, on the date that the
Proxy Statement (or any amendment thereof or supplement thereto) is first mailed
to stockholders or at the time of the Stockholders Meeting, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein not false or misleading, or omit to
state any material fact necessary to correct any statement in any earlier
communication with respect to the solicitation of proxies or the Stockholders
Meeting which has become false or misleading. The Company’s Board of Directors
shall recommend to the Company’s stockholders that the stockholders vote in
favor of the Capital Increase Event at the Stockholders Meeting and take all
commercially reasonable action (including, without limitation, the hiring of a
proxy solicitation firm of nationally recognized standing) to solicit the
approval of the stockholders for the Capital Increase Event. No later than two
(2) Business Days following stockholder approval of the Capital Increase Event,
the Company shall file with the Secretary of State of Delaware a certificate of
amendment to the Company’s Third Amended and Restated Certificate of
Incorporation to affect the Capital Increase Event, which certificate of
amendment shall provide that it shall become immediately effective upon filing.
The Company shall issue a press release announcing the effectiveness of the
Capital Increase Event no later than one (1) Business Day after such filing. The
date on which the Capital Increase Event becomes effective is referred to herein
as the “Capital Increase Date.”

 

 18 

 

 

V.            Security Agreement.

 

A.           Grant of Security Interest. To secure the Obligations, Company, as
debtor, hereby assigns and grants to Investor, as secured party, a continuing
first-position lien on and security interest in, all right, title and interest
of the Company, whether now owned or existing or hereafter created, acquired, or
arising, in and to all of the Collateral.

 

B.           Change in Name or Locations. Company’s legal name and jurisdiction
of organization are correctly set forth in the Public Reports. Company has not
transacted business at any time during the immediately preceding five-year
period, and does not currently transact business, under any other legal names or
trade names. Company’s chief executive office and principal place of business is
at, and the Company keeps and shall keep all of its books and records relating
to receivables only at the location identified in the Public Reports, and the
Company has no other executive offices or places of business. Company hereby
agrees that if the location of the Collateral changes from the locations it is
currently located in, or if Company changes its name or form or jurisdiction of
organization, or establishes a name in which it may do business, Company will
immediately notify Investor in writing of the additions or changes.

 

C.           Representations and Warranties. Company represents, warrants and
covenants to Investor that: (a) Company has good, marketable and indefeasible
title to the Collateral, except as disclosed in the Disclosure Schedules, has
not made any prior sale, pledge, encumbrance, assignment or other disposition of
any of the Collateral, and except as disclosed in the Disclosure Schedules, the
Collateral is free from all encumbrances and rights of setoff of any kind except
the lien in favor of Investor created by this Agreement; (b) except as herein
provided, Company will not hereafter without Investor’s prior written consent
sell, pledge, encumber, assign or otherwise dispose of any of the Collateral or
permit any right of setoff, lien or security interest to exist thereon except to
Investor, except for dispositions of Collateral in the ordinary course of
business; (c) Company will defend the Collateral against all claims and demands
of all persons at any time claiming the same or any interest therein; and (d)
Exhibit 9 attached hereto contains a true, complete, and current listing of all
patents, trademarks, tradestyles, copyrights, and other intellectual property
rights (including all registrations and applications therefor) owned by Company
as of the date hereof that are registered with any governmental authority.
Company shall promptly notify Investor in writing of any additional intellectual
property rights acquired or arising after the date hereof, and shall submit to
the Investor a supplement to Exhibit 9 to reflect such additional rights,
provided Company’s failure to do so shall not impair the Investor’s security
interest therein.

 

 19 

 

 

D.           Covenants. Company covenants that it will:

 

(i) from time to time and at all reasonable times allow Investor, by or through
any of its officers, agents, attorneys, or accountants, to examine or inspect
the Collateral, and obtain valuations and audits of the Collateral, at Company's
expense, wherever located. Company shall do, obtain, make, execute and deliver
all such additional and further acts, things, deeds, assurances and instruments
as Investor may require to assure to Investor its rights hereunder and in or to
the Collateral, and the proceeds thereof, including waivers from landlords,
warehousemen and mortgagees;

 

(ii) keep the Collateral in good order and repair consistent with commercially
reasonable past practices at all times and immediately notify Investor of any
event causing a material loss or decline in value of the Collateral, whether or
not covered by insurance, and the amount of such loss or depreciation;

 

(iii) only use or permit the Collateral to be used in accordance with all
applicable federal, state, county and municipal laws and regulations;

 

(iv) to the extent applicable, have and maintain insurance at all times with
respect to all Collateral against risks of fire (including so called extended
coverage), theft, sprinkler leakage, and other risks (including risk of flood if
any Collateral is maintained at a location in a flood hazard zone) as Investor
may reasonably require, in such form, in the minimum amount of the outstanding
principal of the Note and written by such companies as may be reasonably
satisfactory to Investor; each such casualty insurance policy shall contain a
standard Investor's Loss Payable Clause issued in favor of Investor under which
all losses thereunder shall be paid to Investor as Investor's interest may
appear; such policies shall expressly provide that the requisite insurance
cannot be altered or canceled without at least thirty (30) days prior written
notice to Investor and shall insure Investor notwithstanding the act or neglect
of Company; upon Investor’s demand, Company shall furnish Investor with evidence
of insurance as Investor may reasonably require; in the event of failure to
provide insurance as herein provided, Investor may, at its option, obtain such
insurance and Company shall pay to Investor, on demand, the cost thereof;
proceeds of insurance may be applied by Investor to reduce the Obligations or to
repair or replace Collateral, all in Investor 's sole discretion;

 

(v) If any of the Collateral is, at any time, in the possession of a bailee,
Company will promptly notify Investor thereof and, if requested by Investor,
shall promptly obtain an acknowledgment from the bailee, in form and substance
satisfactory to Investor, that the bailee holds such Collateral for the benefit
of Investor and shall act upon the instructions of Investor, without the further
consent of Company;

 

(vi) Company will not change its legal name or transact business under any other
trade name without first giving 30 days’ prior written notice of its intent to
do so to the Investor; and

 

(vii) Company will promptly pay when due all taxes, assessments and governmental
charges and levies upon or against Company or any of the Collateral, in each
case before the same become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings which prevent foreclosure or other realization upon any
of the Collateral and preclude interference with the operation of Company’s
business in the ordinary course, and Company shall have established adequate
reserves therefor.

 

 20 

 

 

E.           Negative Pledge; No Transfer. Company will not sell or offer to
sell or otherwise transfer or grant or allow the imposition of a lien,
encumbrance or security interest of any kind upon the Collateral or use any
portion thereof in any manner inconsistent with this Agreement or with the terms
and conditions of any policy of insurance thereon. The Company shall warrant and
defend the Collateral against any claims and demands of all persons at any time
claiming the same or any interest in the Collateral adverse to the Investor.

 

F.           Further Assurances. Company hereby irrevocably authorizes Investor
at any time and from time to time to file in any UCC jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral (i)
as all assets of Company or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (ii) as being of an equal or lesser scope or
with greater detail, and (b) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including, but not limited to (i) whether
Company is an organization, the type of organization and (ii) any organization
identification number issued to Company. Company agrees to furnish any such
information to Investor promptly upon request. Company also ratifies its
authorization for Investor to have filed in any UCC jurisdiction any like
initial financing statements or amendments thereto if filed prior to the date
hereof.

 

G.           Events of Default. Company shall, at Investor’s option, be in
default under this Agreement upon the happening of any of the following events
or conditions (each, an “Event of Default”): (a) a failure to pay any amount due
under the Debenture, this Agreement or any Transaction Document within 5
business days of the date the same is due; (b) the failure by Company to perform
any of its other obligations under the Debenture, this Agreement or any
Transaction Document within 10 business days of notice from Investor of the
same; (c) falsity, inaccuracy or material breach by Company of any written
warranty, representation or statement made or furnished to Investor by or on
behalf of Company; (d) an uninsured material loss, theft, damage, or destruction
to any of the Collateral, or the entry of any judgment against Company or any
lien against or the making of any levy, seizure or attachment of or on the
Collateral; (e) the failure of Investor to have a perfected first priority
security interest in the Collateral; (f) any indication or evidence received by
Investor that Company may have directly or indirectly been engaged in any type
of activity that might reasonably be expected to result in the forfeiture of any
property of Company to any governmental entity, federal, state or local; or (g)
the occurrence of any 3 or more Trigger Events under the Debenture.

 

 21 

 

 

H.           Remedies. Upon the occurrence of any Event of Default and at any
time thereafter, Investor may declare all Obligations secured hereby immediately
due and payable and shall have, in addition to any remedies provided herein or
by any applicable law or in equity, all the remedies of a secured party under
the UCC. Investor’s remedies include, but are not limited to, to the extent
permitted by law, the right to (a) peaceably by its own means or with judicial
assistance enter Company's premises and take possession of the Collateral
without prior notice to Company or the opportunity for a hearing, (b) render the
Collateral unusable, (c) dispose of the Collateral on Company's premises, and
(d) require Company to assemble the Collateral and make it available to Investor
at a place designated by Investor. Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Investor will give Company reasonable notice of the time and
place of any public sale thereof or of the time after which any private sale or
any other intended disposition thereof is to be made. The requirements of
commercially reasonable notice shall be met if such notice is sent to Company at
least 5 business days before the time of the intended sale or disposition.
Expenses of retaking, holding, preparing for sale, selling or the like shall
include Investor 's reasonable attorney's fees and legal expenses, incurred or
expended by Investor to enforce any payment due it under this Agreement either
as against Company, or in the prosecution or defense of any action, or
concerning any matter growing out of or connection with the subject matter of
this Agreement and the Collateral pledged hereunder. Company waives all relief
from all appraisement or exemption laws now in force or hereafter enacted.

 

I.           Payment of Expenses. At its option, Investor may, but is not
required to: discharge taxes, liens, security interests or such other
encumbrances as may attach to the Collateral; pay for required insurance on the
Collateral; and pay for the maintenance, appraisal or reappraisal, and
preservation of the Collateral, as determined by Investor to be necessary.
Company will reimburse Investor on demand for any payment so made or any expense
incurred by Investor pursuant to the foregoing authorization, and the Collateral
also will secure any advances or payments so made or expenses so incurred by
Investor.

 

J.           Preservation of Rights. No delay or omission on Investor’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will Investor’s
action or inaction impair any such right or power. Investor 's rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which Investor may have under other agreements, at law or in equity.

 

VI.          Registration Statement.

 

A.           Filing.

 

1.          Company will, at its sole cost and expense, prepare and file with
the Commission as promptly as practicable after the Closing Date, and in any
event within 30 days of the Closing, a Registration Statement (“Registration
Statement”) registering the delayed and continuous resale of all Conversion
Shares and Warrant Shares pursuant to Rule 415 under the Act, and will use
reasonable best efforts to cause such Registration Statement to be declared
effective under the Act as promptly as practicable, and to remain continuously
effective until all Conversion Shares may be resold by Investor pursuant to Rule
144 without volume restrictions, manner-of-sale restrictions, or Company being
in compliance with any current public information requirement (the “Registration
Period”).

 

2.          If Company breaches its obligations under the preceding paragraph,
and Company is not thereafter eligible to register for resale the Conversion
Shares on Form S-3, it shall file a Registration Statement on Form S-1, but such
obligation and filing shall not operate to cure or excuse such breach. If at any
after the initial registration Statement is filed, the Registration Statement
may not remain effective, Company shall use reasonable best efforts to amend the
Registration Statement to continue effectiveness uninterrupted.

 

 22 

 

 

B.           Procedures. In connection with the Registration Statement, Company
will, as soon as reasonably practicable:

 

1.          Prepare and file with the Commission such pre-effective and
post-effective amendments and supplements to the Registration Statement and the
Prospectus used in connection with the Registration Statement, and file such
reports under the Exchange Act, as may be necessary to cause the Registration
Statement to become effective, to keep the Registration Statement continuously
effective during the Registration Period and not misleading, and as may
otherwise be required or applicable under, and to comply with the provisions of,
the Act with respect to the disposition of all Conversion Shares covered by the
Registration Statement during the Registration Period. Notwithstanding the
foregoing, for not more than 5 consecutive days or for a total of not more than
10 days in any 12 month period, the Company may suspend the use of any
Prospectus included in any Registration Statement contemplated by this Section
in the event that the Company determines in good faith that such suspension is
necessary to (A) delay the disclosure of material non-public information
concerning the Company, the disclosure of which at the time is not, in the good
faith opinion of the Company, in the best interests of the Company or (B) amend
or supplement the affected Registration Statement or the related Prospectus so
that such Registration Statement or Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify the Investor in writing of the commencement of an Allowed Delay, but
shall not (without the prior written consent of the Investor) disclose to such
Investor any material non-public information giving rise to an Allowed Delay,
(b) advise the Investor in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable.

 

2.          Furnish to Investor such number of copies of the Prospectus, and
each amendment or supplement thereto, in conformity with the requirements of the
Act, and such other documents as Investor may reasonably request in order to
facilitate the disposition of Conversion Shares owned by it.

 

3.          Notify Investor: (a) when a Prospectus or any Prospectus supplement
or post-effective amendment is proposed to be filed and, with respect to any
post-effective amendment, when the same has become effective, except for any
filing to be made solely to incorporate by reference a Current Report on Form
8-K, Quarterly Report on Form 10-Q or Annual Report on Form 10-K to be filed
with the Commission; (b) of any request by the Commission or any other federal
or state governmental authority for amendments or supplements to a Registration
Statement or a Prospectus or for additional information; (c) of the issuance by
the Commission of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose; (d) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Conversion Shares
for sale in any jurisdiction, or the initiation or threatening of any proceeding
for such purpose, and (e) of the occurrence of any event or circumstance that
makes any statement made in the Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, Prospectus or documents so that, in the case of a
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, in no event shall any such notice contain any information
which would constitute material, non-public information regarding the Company.

 

 23 

 

 

4.          Use reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of, any order suspending the effectiveness of the
Registration Statement, or the lifting of any suspension of the qualification,
or exemption from qualification, of any of the Conversion Shares for sale in any
jurisdiction, at the earliest practicable moment.

 

5.          Except during an Allowed Delay, incorporate in a Prospectus
supplement or post-effective amendment such information as Investor requests be
included therein regarding Investor or the plan of distribution of the
Conversion Shares; and make all required filings of the Prospectus supplement or
such post-effective amendment as soon as practicable after the Company has
received notification of such matters to be incorporated in such Prospectus
supplement or post-effective amendment; provided, however, that the Company
shall not be required to take any action pursuant to this paragraph that would
violate applicable law.

 

6.          Except during an Allowed Delay, whenever necessary, prepare and
deliver to Investor any required supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document, including such reports as may
be required to be filed under the Exchange Act, so that, as thereafter
delivered, the Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

7.          Use reasonable best efforts to cause all Conversion Shares to be
listed on the Trading Market or such other securities exchange or automated
quotation system, if any, as is then the principal securities exchange or
automated quotation system on which the Common Stock is then listed.

 

8.          Fully cooperate with the Transfer Agent, Investor and its brokers to
facilitate the timely clearing and delivery of Conversion Shares to be sold
pursuant to the Registration Statement free of any restrictive legends and in
such denominations and registered in such names as Investor may reasonably
request, including timely completion and delivery of all forms, documents and
instruments requested by the Transfer Agent or any broker.

 

C.           Obligations of the Investor. Investor will furnish in writing to
the Company such information regarding itself, the Securities held by it and the
intended method of disposition of the Conversion Shares and Warrant Shares held
by it, as shall be reasonably required to effect the registration of such
Shares. Investor will cooperate with Company as reasonably necessary in
connection with the preparation and filing of the Registration Statement. Upon
receipt of any notice from the Company of either (i) the commencement of an
Allowed Delay or (ii) the happening of an event pursuant to Section VI(B)(3)
hereof, Investor will discontinue disposition of any Shares pursuant to the
Registration Statement, until such dispositions may again be made.

 

 24 

 

 

VII.         General Provisions.

 

A.           Notice. Unless a different time of day or method of delivery is
specifically provided in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are such other address as may be designated in
writing, in the same manner, by such Person.

 

B.           Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement will be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

C.           No Third-Party Beneficiaries. Except as otherwise set forth in
Section IV.G, this Agreement and the Transaction Documents will inure solely to
the benefit of the parties hereto, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person. Other than the Investor
Parties described in Section IV.G, a Person who is not a party to this Agreement
shall not have any rights under the Contracts (Rights of Third Parties) Law,
2014 of the Cayman Islands to enforce any term of this Agreement or any
Transaction Document.

 

D.           Fees and Expenses. Company has paid a flat rate documentation fee
of $2,500 to Investor in connection with drafting this Agreement and the other
Transaction Documents. Except as otherwise provided in this Agreement, each
party will pay the fees and expenses of its own advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
the Transaction Documents. Company acknowledges and agrees that Investor’s
counsel solely represents Investor, and does not represent Company or its
interests in connection with the Transaction Documents or the transactions
contemplated thereby. Company will pay all stamp and other taxes and duties, if
any, levied in connection with the sale or issuance of the Shares to Investor.

 

 25 

 

 

E.           Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement will not in any way be affected
or impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

 

F.           Replacement of Certificates. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, Company will
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances will also pay any reasonable third-party costs
associated with the issuance of such replacement certificates.

 

G.           Governing Law. All matters between the parties, including without
limitation questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents will be governed by and construed
and enforced in accordance with the laws of the U.S. Virgin Islands, without
regard to the principles of conflicts of law that would require or permit the
application of the laws of any other jurisdiction, except for corporation law
matters applicable to Company which will be governed by the corporate law of its
jurisdiction of formation. The parties hereby waive all rights to a trial by
jury. In any action, arbitration or proceeding, including appeal, arising out of
or relating to any of the Transaction Documents or otherwise involving the
parties, the prevailing party will be awarded its reasonable attorneys’ fees and
other costs and expenses reasonably incurred in connection with the
investigation, preparation, prosecution or defense of such action or proceeding.

 

H.           Arbitration. Any dispute, controversy, claim or action of any kind
arising out of, relating to, or in connection with this Agreement, or in any way
involving Company and Investor or their respective Affiliates, including any
issues of arbitrability, will be resolved solely by final and binding
arbitration in English before a retired judge at JAMS, or its successor, in the
Territory of the Virgin Islands, pursuant to the most expedited and Streamlined
Arbitration Rules and Procedures available. Any interim or final award may be
entered and enforced by any court of competent jurisdiction. The final award
will include the prevailing party’s reasonable arbitration, expert witness and
attorney fees, costs and expenses. Notwithstanding the foregoing, Investor may
in its sole discretion bring an action in Delaware or New York in aid of
arbitration or for temporary, preliminary or provisional relief pending
completion of arbitration.

 

I.            Remedies.

 

1.          In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of Investor and Company
will be entitled to specific performance under the Transaction Documents, and
equitable and injunctive relief to prevent any actual or threatened breach under
the Transaction Documents, to the full extent permitted under applicable laws.

 

 26 

 

 

2.          Without limitation of the foregoing, Company acknowledges that the
rights and benefits of Investor pursuant to Section I.G.1. of the Debenture are
unique and that no adequate remedy exists at law if Company breaches or fails
timely perform any of its obligations thereunder, that it would be difficult to
determine the amount of damages resulting therefrom, that it would cause
irreparable injury to Investor, and that any potential harm to Company would be
adequately and fully compensable with monetary damages; accordingly, Investor
will be entitled to a compulsory remedy of immediate specific performance,
temporary, interim, preliminary and final injunctive relief to enforce the
provisions thereof, including without limitation requiring Company and its
transfer agent, attorneys, officers and directors to immediately take all
actions necessary to issue and deliver the number of Conversion Shares stated by
Investor, and prohibiting any Common Stock from being issued or transferred
until after all Conversion Shares have been received by Investor in electronic
form and fully cleared for trading, which requirements will not be stayed for
any reason, without the necessity of posting any bond. Company hereby
absolutely, unconditionally and irrevocably waives all objections and rights to
oppose any motion, application or request by Investor to issue any number of
Conversion Shares, and all rights to stay or appeal any resulting order, and any
appeal filed by Company or on its behalf will be immediately and automatically
dismissed. Company further acknowledges that it has an adequate remedy at law
with respect to Section I.G.1. of the Debenture in a claim for money damages;
accordingly, Company may not restrain or enjoin its transfer agent, Investor or
any brokers from receiving or reselling any Conversion Shares, and any action
for temporary, preliminary or final injunctive relief filed by Company or on its
behalf will be immediately and automatically dismissed.

 

J.           Payment Set Aside. To the extent that Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to Company, a trustee, receiver or any other person under any law, including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action, then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

K.          Headings. The titles and headings in this Agreement and the
Transaction Documents are for convenience only, do not constitute a part of this
Agreement and will not be deemed to limit or affect any of the provisions hereof

 

L.          Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement, the Debenture, and all Transaction Documents.

 

M.         Survival. The representations and warranties contained herein will
survive the Closing and the delivery of the Shares until all Debenture issued to
Investor have been converted or redeemed. Neither party will be under any
obligation to update or supplement any of its representations or warranties
following the Closing due to a change that occurred after the Closing.

 

 27 

 

 

N.           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. All currency references in any Transaction
Document are to U.S. dollars.

 

O.           Further Assurances. Each party will take all further actions and
execute all further documents as may be reasonably necessary to implement the
provisions and carry out the intent of this Agreement fully and effectively.

 

P.           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together will be considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by portable document format, facsimile or electronic transmission,
such signature will create a valid and binding obligation of the party executing
(or on whose behalf such signature is executed) with the same force and effect
as if such signature page were an original thereof.

 

 28 

 

 

Q.           Entire Agreement. This Agreement, including the Exhibits hereto,
which are hereby incorporated herein by reference, contains the entire agreement
and understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, advisor, attorney or agent
has relied upon any collateral contract, agreement, assurance, promise,
understanding, statement or representation not expressly set forth herein. The
parties hereby absolutely, unconditionally and irrevocably waive all rights and
remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such statement or assurance.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories on the Effective Date.

 

Company:  

 

IMMUNE PHARMACEUTICALS INC.  

 

By:       Name:       Title:      

 

Investor:  

 



    Investor Name    



 

By:       Name:       Title:      

 

 29 

 

 

Exhibit 1

 

Glossary of Defined Terms

 

“$” means the currency of the United States of America, in which all dollar
amounts in the Transaction Documents will be expressed.

 

“Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

“Action” has the meaning set forth in Section III.A.4.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.

 

“Agreement” means this Securities Purchase Agreement.

 

“Capital Increase” has the meaning set forth in Section IV.N.

 

“Capital Increase Date” has the meaning set forth in Section IV.N.

 

“Closing” has the meaning set forth in Section II.D.

 

“Collateral” means all assets of the Company, including without limitation all
personal property wherever located, both now owned and hereafter acquired,
including, but not limited to, all equipment, fixtures, inventory, goods,
documents, general intangibles, accounts, deposit accounts (unless a security
interest would render a nontaxable account taxable), receivables, contract
rights (including, but not limited to, all of Company’s rights in franchise
agreements, license agreements and market development agreements), chattel
paper, patents, trademarks and copyrights (and the good will associated with and
registrations and licensing of them), instruments, letter of credit rights and
investment property, capital stock, partnership, membership and equity
interests, of any kind or nature, and all additions and accessions to, all spare
and repair parts, special tools, equipment and replacements for, software used
in, all returned or repossessed goods the sale of which gave rise to, and all
accessions, additions, amendments, modifications, replacements, and
substitutions to, of or for the foregoing, and all proceeds, supporting
obligations and products of the foregoing, except as set forth in the Disclosure
Schedules. All terms which are used in this definition which are defined in the
UCC shall have the same meanings herein as such terms are defined in the UCC,
unless this Agreement shall otherwise specifically provide. Notwithstanding the
foregoing, the Ceplene assets (as such term is defined in the Disclosure
Schedules) shall not be deemed to constitute “Collateral” unless the Company has
not closed a transaction involving the sale, license, divestment or partnering
of the Ceplene assets (a “Ceplene Transaction”) on or before March 31, 2019 (the
“Ceplene Transaction Deadline”). For the avoidance of doubt, in the event that a
Ceplene Transaction is not closed by the Ceplene Transaction Deadline, the
Ceplene assets shall become and be deemed to be “Collateral” hereunder.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

 1 

 

 

“Common Stock” means the Common Stock of Company and any replacement or
substitute thereof, or any share capital into which such Common Stock will have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

“Company” has the meaning set forth in the first paragraph of the Agreement.

 

“Conversion Shares” includes all shares of Common Stock potentially issuable in
relation to the Debenture, including Common Stock that must be issued upon
conversion of the Debenture, and Common Stock that must or may be issued in
payment of any Interest or Conversion Premium (as defined in the Debenture).

 

“Debenture” means the Senior Secured Subordinated Debenture issued by Company,
in the form attached as Exhibit 2.

 

“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith. The Disclosure Schedules will contain no material
non-public information.

 

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

 

“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.

 

“Equity Conditions” has the meaning set forth in the Debenture.

 

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $250,000 due under leases required to
be capitalized in accordance with GAAP.

 

“Intellectual Property Rights” has the meaning set forth in Section III.B.11.

 

“Investor” has the meaning set forth in the first paragraph of the Agreement.

 

“Legal Opinion” means an opinion from Company’s legal counsel, in the form
attached as Exhibit 4.

 

 2 

 

 

“Liens” means a lien, charge, security interest or encumbrance in excess of
$250,000, or a right of first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, (c) Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document, or (d)
the sale, issuance, registration, listing, resale and trading on the Trading
Market of the Conversion Shares.

 

“Material Permits” has the meaning set forth in Section III.B.9.

 

“Obligations” include the full and punctual observance and performance of all
present and future duties, covenants, and responsibilities due to Investor by
Company under this Agreement, the Debenture and the other Transaction Documents,
including without limitation all present and future obligations and liabilities
of Company for the payment of money (extending to all principal amounts,
interest, late charges, fees, and all other charges and sums, as well as all
costs and expenses payable by Company).

 

“Officer’s Certificate” means a certificate executed by an authorized officer of
Company, in the form attached as Exhibit 5.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

 

“Prospectus” means the final prospectus filed for the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to Investor.

 

“Proxy Statement” has the meaning set forth in Section IV.N. “Public Reports”
which includes all reports filed by Company under the Act or the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two full fiscal
years preceding the Effective Date and thereafter.

 

“Purchase Amount” has the meaning set forth in Section II.A.1.

 

“Receivables" include all accounts receivable and all rights to the payment of a
monetary obligation, whether or not earned by performance, and whether evidenced
by an account, chattel paper, instrument, general intangible, or otherwise.

 

“Registration Statement” includes a then valid, current and effective
Registration Statement registering all Conversion Shares for resale, including
the prospectus therein, amendments and supplements to such Registration
Statement or prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement, and any information
contained or incorporated by reference in a prospectus filed with the Commission
in connection with the Registration Statement, to the extent such information is
deemed under the Act to be part of any registration statement.

 

 3 

 

 

“Regulation D” means Regulation D under the Securities Act and the rules
promulgated by the Commission thereunder.

 

“Regulation S” means Regulation S under the Securities Act and the rules
promulgated by the Commission thereunder.

 

“Secretary’s Certificate” means a certificate, in the form attached as Exhibit
6, signed by the secretary of Company.

 

“Shares” include the Conversion Shares and the Warrant Shares.

 

“Securities” include the Debenture, the Warrant, the Conversion Shares and the
Warrant Shares.

 

“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.

 

“Stockholders Meeting” has the meaning set forth in Section IV.N.

 

“Subsidiary” means any Person owned or controlled by the Company, or in which
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b) (21).

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

 

“Trading Market” has the meaning set forth in the Debenture.

 

“Transaction Documents” means this Agreement, the other agreements, certificates
and documents referenced herein or the form of which is attached hereto, and the
exhibits, schedules and appendices hereto and thereto.

 

“Transfer Agent” means the transfer agent for Company.

 

“Transfer Agent Instructions” means a letter agreement executed by Company, its
current transfer agent, and any successor transfer agent for the Common Stock,
in the form attached as Exhibit 3.

 

“U.S. Person” has the meaning set forth in Regulation S promulgated under the
Act.

 

“UCC” means the Uniform Commercial Code as adopted and applied in any applicable
jurisdiction, including without limitation Company’s jurisdiction of formation.

 

“Waiver Agreements” means the Waiver and Amendment Agreements, dated October 5,
2018, by and between Company and the required number of holders of Company’s
Original Issuance Discount Debentures.

 

“Warrant” means the Common Stock Purchase Warrant issued by Company, in the form
attached hereto as Exhibit 7.

 

 4 

 

 

Exhibit 2

 

Debenture

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF COUNSEL (WHICH
COUNSEL SHALL BE SELECTED BY THE HOLDER), THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

IMMUNE PHARMACEUTICALS INC.

 

SENIOR SECURED REDEEMABLE CONVERTIBLE DEBENTURE

 

I.           Terms of Debenture.

 

A.           Designation and Amount. This Senior Secured Redeemable Convertible
Debenture (“Debenture”) is issued and delivered to the holder of this Debenture
(each, a “Holder” and collectively, the “Holders”) by Immune Pharmaceuticals
Inc., a Delaware corporation (“Corporation”), in the face value of $5,500,000.00
(“Face Value”) on October 9, 2018 (“Issuance Date”). The Corporation will pay
the Face Value to Investor in full on the Maturity Date.

 

B.           Reserved.

 

C.           Interest.

 

1.           Commencing on the Issuance Date, this Debenture will accrue
compound interest (“Interest”) at a rate equal to 10.0% per annum, subject to
adjustment as provided in this Debenture (“Interest Rate”), of the Face Value.
The Interest Rate will retroactively increase to 20% upon the occurrence of any
Trigger Event. Interest will be payable with respect to any portion of the Face
Value of the Debenture upon any of the following: (a) upon redemption of the
Debenture in accordance with Section I.F; (b) upon conversion of all or any
portion of the Debenture in accordance with Section I.G, only with respect to
that portion which is converted; (c) when, as and if otherwise declared by the
board of directors of the Corporation; and (d) the Interest Maturity Date. The
Interest Rate used for calculation of the Liquidation Value, Early Redemption
Price and Accrual, as applicable, and the amount of Interest owed will be
calculated and determined based upon the Measuring Metric at close of the
Trading Market immediately prior to the Notice Time.

 

 1 

 

 

2.           Interest, as well as any applicable Liquidation Value and
Conversion Premium payable hereunder, will be paid: (a) provided no Trigger
Event has occurred, in the Corporation’s sole and absolute discretion,
immediately in cash; or (b) following the occurrence of a Trigger Event, or if
Corporation does not for any reason whatsoever timely notify and pay Holder as
provided in Section I.G.1.c below, in shares of Common Stock valued at a price
per share (“Market Price”) equal to: (i) if there has never been a Trigger
Event, (A) 90.0% of the average of the 5 lowest individual daily volume weighted
average prices during the applicable Measurement Period, which may be
non-consecutive, less $0.01 per share of Common Stock, not to exceed (B) 95% of
the average of the 3 lowest sale prices on the last day of such Measurement
Period, less $0.01 per share of Common Stock; or (ii) following any Trigger
Event, (A) 80.0% of the average of the 3 lowest sale prices during any
Measurement Period for any conversion by Holder, less $0.02 per share of Common
Stock. In no event will the Market Price be below the par value per share. All
amounts that are required or permitted to be paid in cash pursuant to this
Debenture will be paid by wire transfer of immediately available funds to an
account designated by Holder.

 

3.           So long as any portion of this Debenture is outstanding, the
Company will not repurchase shares of Common Stock other than as payment of the
exercise or conversion price of a convertible security or payment of withholding
tax, and no dividends or other distributions will be paid, declared or set apart
with respect to any Common Stock, except for Purchase Rights.

 

D.           Protective Provision.

 

1.           So long as any portion of this Debenture is outstanding, the
Corporation will not, without written approval of the Holders of a majority of
the Debenture then outstanding, alter or amend this Debenture.

 

2.           A “Deemed Liquidation Event” will mean: (a) a merger or
consolidation in which the Corporation is a constituent party or a subsidiary of
the Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation, except any such merger
or consolidation involving the Corporation or a subsidiary in which the shares
of capital stock of the Corporation outstanding immediately prior to such merger
or consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; (b) Corporation issues securities that are senior to the Debenture
in any respect, (c) Holder does not receive the number of Conversion Shares
stated in a Conversion Notice with 5 Trading Days of the Notice Time; (d)
trading of the Common Stock is halted or suspended by the Trading Market or any
U.S. governmental agency for 5 or more consecutive trading days; or (e) the
sale, lease, transfer, exclusive license or other disposition, in a single
transaction or series of related transactions, by the Corporation or any
subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of the Corporation
if substantially all of the assets of the Corporation and its subsidiaries taken
as a whole are held by such subsidiary or subsidiaries A Deemed Liquidation
Event does not include the disposition by the Corporation of its Ceplene assets
and all related liabilities to a third party.

 

 2 

 

 

3.           The Corporation will not have the power to close or effect a
voluntary Deemed Liquidation Event unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation will be allocated among the holders of
capital stock of the Corporation in accordance with Section I.E, and the
required amount is paid to Holder prior to or upon closing, effectuation, or
occurrence of the Deemed Liquidation Event.

 

E.           Liquidation.

 

1.           Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, prior to any distribution or
payment made to any other creditors or the holders of any Preferred Stock or
Common Stock by reason of their ownership thereof, the Holders of this Debenture
will be entitled to be paid out of the assets of the Corporation available for
distribution to its creditors an amount with respect to the then outstanding
Face Value, plus an amount equal to any accrued but unpaid Interest thereon
(collectively with the Face Value, the “Liquidation Value”). If, upon any
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary, the amounts payable with respect to the Debenture are not paid in
full, the Holders will share equally and ratably in any distribution of assets
of the Corporation in proportion to the liquidation preference and an amount
equal to all accumulated and unpaid Interest, if any, to which each such Holder
is entitled.

 

2.           If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation will be insufficient to make payment
in full to all Holders, then the assets distributable to the Holders will be
distributed among the Holders at the time outstanding, ratably in proportion to
the full amounts to which they would otherwise be respectively entitled.

 

F.           Redemption.

 

1.           Corporation’s Redemption Option. On the Interest Maturity Date, the
Corporation may redeem paying Holder in cash an amount per share equal to 100%
of the Liquidation Value for the shares redeemed.

 

2.           Early Redemption. Prior to the Interest Maturity Date, provided
that no Trigger Event has occurred, the Corporation will have the right at any
time upon 30 Trading Days’ prior written notice, in its sole and absolute
discretion, to redeem all or any portion of the Debenture then outstanding by
paying Holder in cash by wire transfer of immediately available funds an amount
(the “Early Redemption Price”) equal to the sum of the following: (a) 100% of
the Face Value, plus (b) the Conversion Premium, minus (c) any Interest that has
been paid, with respect to that portion of the Debenture that is redeemed.

 

3.           Full Redemption. Prior to the Interest Maturity Date, provided that
no Trigger Event has occurred, the Corporation will have the right at any time,
in its sole and absolute discretion, to redeem all, but not less than all, of
the Debenture then outstanding by paying Holder in cash by wire transfer of
immediately available funds an amount equal to 125% of the Face Value, with no
Conversion Premium.

 

 3 

 

 

4.           Credit Risk Adjustment.

 

a.           The Interest Rate will adjust downward by an amount equal to the
Spread Adjustment for each amount, if any, equal to the Adjustment Factor that
the Measuring Metric rises above the Maximum Triggering Level.

 

b.           The Interest Rate will adjust upward by an amount equal to the
Spread Adjustment for each amount, if any, equal to the Adjustment Factor that
the Measuring Metric falls starting at the Minimum Triggering Level.

 

c.           The adjusted Interest Rate used for calculation of the Liquidation
Value, Conversion Premium, Early Redemption Price or Interest, as applicable,
will be determined based upon the volume weighted average price of the Common
Stock for the Trading Day prior to the Notice Date.

 

4.           Mandatory Redemption. If the Corporation determines to liquidate,
dissolve or wind-up its business and affairs, or effect any Deemed Liquidation
Event, the Corporation will, within three Trading Days of such determination and
prior to effectuating any such action, redeem this Debenture for cash, by wire
transfer of immediately available funds to an account designated by Holder, at
the Early Redemption Price set forth in Section I.F.2 if the event is prior to
the Interest Maturity Date, or at the Liquidation Value if the event is on or
after the Interest Maturity Date.

 

5.           Mechanics of Redemption. In order to redeem any portion of this
Debenture then outstanding, 30 Trading Days prior to payment the Corporation
must deliver written notice (each, a “Redemption Notice”) to Holder setting
forth (a) the Face Amount the Corporation is redeeming, (b) the applicable
Interest Rate, Liquidation Value and Early Redemption Price, and (c) the
calculation of the amount paid. Upon receipt of full payment in cash for the
entire Debenture, each Holder will promptly submit to the Corporation such
Holder’s Debenture. For the avoidance of doubt, the delivery of a Redemption
Notice shall not affect Holder’s rights under Section I.G until after receipt of
cash payment by Holder.

 

G.           Conversion.

 

1.           Mechanics of Conversion.

 

a.           All or any portion of the Face Amount of the Debenture may be
converted, in part or in whole, into shares of Common Stock, at any time or
times after the Issuance Date, in the sole and absolute discretion of Holder or,
subject to the terms and conditions hereof, the Corporation; (i) if at the
option of Holder, by delivery of one or more written notices to the Corporation
or its transfer agent (each, a “Holder Conversion Notice”), of the Holder’s
election to convert any or all of the Debenture or (ii) if at the option of the
Corporation, if the Equity Conditions are met, delivery of written notice to
Holder (each, a “Corporation Conversion Notice” and, with the Holder Conversion
Notice, each a “Conversion Notice”), of the Corporation’s election to convert
all of any portion of the Debenture.

 

 4 

 

 

b.           Each Delivery Notice (as defined below) will set forth the amount
of Face Value of Debenture being converted, the Liquidation Value and the
minimum number of Conversion Shares and the amount of Interest and any
applicable Conversion Premium due as of the time the Delivery Notice is given
(the “Notice Time”), and the calculation thereof.

 

c.           Notwithstanding Section I.G.1.d, if the Corporation pays in cash no
later than close of the 2nd Trading Day after the Notice Date, time being of the
essence, the full amount of Dividends and Conversion Premium due as of the
Notice Date, no further amount will be due with respect to Dividends and
Conversion Premium for the shares in the Conversion Notice.

 

d.           As soon as practicable, and in any event within 1 Trading Day after
the Notice Date, time being of the essence, the Corporation will do all of the
following: (i) transmit the Delivery Notice by facsimile or electronic mail to
the Corporation’s transfer agent (the “Transfer Agent”), copying Holder, with
instructions to immediately comply with the Delivery Notice and deliver the
number of Conversion Shares stated in the Delivery Notice forthwith; (ii) either
(A) if the Corporation is approved through The Depository Trust Corporation
(“DTC”), authorize and instruct the credit by the Transfer Agent of the number
of Conversion Shares set forth in the Delivery Notice, to Holder’s or its
designee’s balance account with the DTC Fast Automated Securities Transfer
(FAST) Program, through its Deposit/Withdrawal at Custodian (DWAC) system, or
(B) only if the Corporation is not approved through DTC, issue and surrender to
a common carrier for overnight delivery to the address as specified in the
Delivery Notice a certificate bearing no restrictive legend, registered in the
name of Holder or its designee, for the number of Conversion Shares set forth in
the Delivery Notice; and (iii) if it contends that the Delivery Notice is in any
way incorrect, so notify Holder and provide a thorough written explanation and
its own calculation, or the Delivery Notice and the calculations therein will
conclusively be deemed correct for all purposes. The Corporation will at all
times diligently take or cause to be taken all actions necessary to cause the
Conversion Shares to be issued forthwith. If the Conversion Shares are not
registered for resale, Investor will provide a legal opinion that they are
exempt from registration. Under no circumstances will the Corporation issue a
share certificate bearing a restrictive legend.

 

e.           If during or at the end of the Measurement Period the Holder is
entitled to receive additional Conversion Shares with regard to an Initial
Notice, Holder may at any time deliver one or more additional written notices to
the Corporation or its transfer agent (each, an “Additional Notice” and with the
Initial Notice, each a “Delivery Notice”) setting forth the additional number of
Conversion Shares to be delivered, and the calculation thereof.

 

 5 

 

 

f.            If the Corporation for any reason does not issue or cause to be
issued to the Holder within 2 Trading Days (T+2) after the date of a Delivery
Notice, the number of Conversion Shares stated in the Delivery Notice, then, in
addition to all other remedies available to the Holder, as liquidated damages
and not as a penalty, the Corporation will pay in cash to the Holder on each day
after such 2nd Trading Day that the issuance of such Conversion Shares is not
timely effected an amount equal to 2% of the product of (i) the aggregate number
of Conversion Shares not issued to the Holder on a timely basis and to which the
Holder is entitled and (ii) the highest Closing Price of the Common Stock
between the date on which the Corporation should have issued such shares to the
Holder and the actual date of receipt of Conversion Shares by Holder. It is
intended that the foregoing will serve to reasonably compensate Holder for any
delay in delivery of Conversion Shares, and not as punishment for any breach by
the Corporation. The Corporation acknowledges that the actual damages likely to
result from delay in delivery are difficult to estimate and would be difficult
for Holder to prove.

 

g.           Notwithstanding any other provision: all of the requirements of
Section I.F and this Section I.G are each independent covenants; the
Corporation’s obligations to issue and deliver Conversion Shares upon any
Delivery Notice are absolute, unconditional and irrevocable; any breach or
alleged breach of any representation or agreement, or any violation or alleged
violation of any law or regulation, by any party or any other person will not
excuse full and timely performance of any of the Corporation’s obligations under
these sections; and under no circumstances may the Corporation seek or obtain
any temporary, interim or preliminary injunctive or equitable relief to prevent
or interfere with any issuance of Conversion Shares to Holder.

 

h.           Company acknowledges and agrees that monetary damages would be
difficult to quantify and prove, and that Holder would not have an adequate
remedy at law for any failure to fully perform under this Section G. If for any
reason whatsoever Holder does not timely receive the number of Conversion Shares
stated in any Delivery Notice, Holder will be entitled to a compulsory remedy of
immediate specific performance, temporary, interim and, preliminary and final
injunctive relief requiring Corporation and its transfer agent, attorneys,
officers and directors to immediately issue and deliver the number of Conversion
Shares stated by Holder, which requirement will not be stayed for any reason,
without the necessity of posting any bond, and which Corporation may not seek to
stay or appeal.

 

i.            No fractional shares of Common Stock are to be issued upon
conversion of this Debenture, but rather the Corporation will round up to the
nearest full share. The Holder will not be required to deliver the original of
this Debenture in order to effect a conversion hereunder. The Corporation will
pay any and all taxes which may be payable with respect to the issuance and
delivery of any Conversion Shares.

 

2.           Holder Conversion. In the event of a conversion of any portion of
this Debenture pursuant to a Holder Conversion Notice, the Corporation will (a)
satisfy the payment of Interest and Conversion Premium as provided in Section
I.C.2, and (b) issue to the Holder of this Debenture a number of Conversion
Shares equal to the Face Value divided by the applicable Conversion Price with
respect to the amount of Debenture converted; all in accordance with the
procedures set forth in Section I.G.1.

 

3.           Corporation Conversion. The Corporation will have the right to send
the Holder a Corporation Conversion Notice at any time in its sole and absolute
discretion, if the Equity Conditions are met as of the time such Corporation
Conversion Notice is given. Upon any conversion of any portion of this Debenture
pursuant to a Corporation Conversion Notice, the Corporation will on the date of
such notice (a) satisfy the payment of Interest and Conversion Premium as
provided in Section I.C.2, and (b) issue to the Holder of this Debenture a
number of Conversion Shares equal to the Face Value divided by the applicable
Conversion Price with respect to the amount of Debenture converted; all in
accordance with the procedures set forth in Section I.G.1.

 

 6 

 

 

4.           Stock Splits. If the Corporation at any time on or after the
issuance of this Debenture subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the applicable Conversion Price,
Adjustment Factor, Maximum Triggering Level, Minimum Triggering Level, and other
share based metrics in effect immediately prior to such subdivision will be
proportionately reduced and the number of shares of Common Stock issuable will
be proportionately increased. If the Corporation at any time on or after such
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the applicable Conversion Price, Adjustment Factor, Maximum Triggering
Level, Minimum Triggering Level, and other share based metrics in effect
immediately prior to such combination will be proportionately increased and the
number of Conversion Shares will be proportionately decreased. Any adjustment
under this Section will become effective at the close of business on the date
the subdivision or combination becomes effective.

 

5.           Rights. In addition to any other adjustments, if at any time the
Corporation grants, issues or sells any options, convertible securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of shares of Common Stock (the “Purchase Rights”),
then Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which Holder could have acquired
if Holder had held the number of shares of Common Stock acquirable upon
conversion of the entire Debenture held by Holder immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

 

6.           Definitions. The following terms will have the following meanings:

 

a.           “Adjustment Factor” means $0.01 per share of Common Stock.

 

b.           “Closing Price” means, for any security as of any date, the last
closing bid price for such security on the Trading Market, or, if the Trading
Market begins to operate on an extended hours basis and does not designate the
closing bid price, then the last bid price of such security prior to 4:00 p.m.,
Eastern time, or, if the Trading Market is not the principal securities exchange
or trading market for such security, the last closing bid price of such security
on the principal securities exchange or trading market where such security is
listed or traded, or if the foregoing do not apply, the last closing bid price
of such security in the over-the-counter market on the electronic bulletin board
for such security, or, if no closing bid price is reported for such security,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).

 

 7 

 

 

c.           “Conversion Premium” for any portion of the Debenture means the
Face Value, multiplied by the product of (i) the applicable Interest Rate, and
(ii) the number of whole years between the Issuance Date and the Interest
Maturity Date.

 

d.           “Conversion Price” means a price per share of Common Stock equal to
$0.075 per share of Common Stock, subject to adjustment as otherwise provided
herein.

 

e.           “Conversion Shares” means all shares of Common Stock that are
required to be or may be issued upon conversion of this Debenture.

 

f.            “Equity Conditions” means on each day during the Measuring Period,
(i) the Common Stock is not under chill or freeze from DTC, (ii) the Common
Stock is designated for trading on a OTCQB or higher stock market and shall not
have been suspended from trading on such market, and delisting or suspension by
the Trading Market has not been threatened or pending, either in writing by such
market or because Company has fallen below the then effective minimum listing
maintenance requirements of such market; (iii) the Corporation has delivered
Conversion Shares upon all conversions or redemptions of this Debenture in
accordance with their terms to the Holder on a timely basis; (iv) the
Corporation will have no knowledge of any fact that would cause both of the
following (A) a registration statement not to be effective and available for the
resale of all Conversion Shares, and (B) Section 3(a)(9) under the Securities
Act of 1933, as amended, not to be available for the issuance of all Conversion
Shares, or Securities Act Rule 144 not to be available for the resale of all the
Conversion Shares without restriction; (v) there has been a minimum of 5 times
the amount of Face Value of the Debenture then being converted in aggregate
trading volume in the prior 20 Trading Days; (v) all shares of Common Stock to
which Holder is entitled have been timely received into Holder’s designated
account in electronic form fully cleared for trading; (vi) the Corporation
otherwise shall have been in compliance with and shall not have breached any
provision, covenant, representation or warranty of any Transaction Document; and
(vii) not more than 3 Trigger Events shall have occurred.

 

g.           “Interest Maturity Date” means the date that is 5 years after the
Issuance Date.

 

h.           “Measuring Metric” means the volume weighted average price of the
Common Stock on any Trading Day following the Issuance Date of the Debenture.

 

i.            “Measuring Period” means the period beginning on the Issuance Date
and ending 3 Trading Days after all applicable Conversion Shares have actually
been received into Holder’s designated brokerage account in electronic form and
fully cleared for trading; provided that for each day during the Measurement
Period on which less than all of the conditions set forth in Section I.G.6.h
exist, 1 Trading Day will be added to what otherwise would have been the end of
the Measurement Period.

 

j.            “Maximum Triggering Level” means $0.08 per share of Common Stock.

 

k.          “Minimum Triggering Level” means $0.07 per share of Common Stock.

 

 8 

 

 

l.            “Securities Purchase Agreement” means the Securities Purchase
Agreement or other agreement pursuant to which the Debenture is issued,
including all exhibits thereto and all related Transaction Documents as defined
therein.

 

m.           “Spread Adjustment” means 2 percentage points.

 

n.            “Trading Day” means any day on which the Common Stock is traded on
the Trading Market.

 

o.           “Trading Market” means OTCQB or whatever higher market is at the
applicable time, the principal U.S. trading exchange or market for the Common
Stock. All Trading Market data will be measured as provided by the appropriate
function of the Bloomberg Professional service of Bloomberg Financial Markets or
its successor performing similar functions.

 

7.           Issuance Limitation. Notwithstanding any other provision, at no
time may the Corporation issue shares of Common Stock to Holder which, when
aggregated with all other shares of Common Stock then deemed beneficially owned
by Holder, would result in Holder owning more than 4.99% of all Common Stock
outstanding immediately after giving effect to such issuance, as determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder; provided, however, that Holder may increase such amount
to 9.99% upon not less than 61 days’ prior notice to the Corporation.
Corporation and its transfer agent will immediately provide Holder with the then
total number of outstanding shares of Common Stock at any time upon request. No
provision of this paragraph may be waived by Holder or the Corporation.

 

8.           Conversion at Maturity. On the Interest Maturity Date, all
remaining outstanding Debenture will be automatically converted into shares of
Common Stock.

 

H.           Trigger Event.

 

1.           Any occurrence of any one or more of the following, at any time and
for any reason whatsoever, will constitute a “Trigger Event”:

 

a.           Holder does not timely receive the number of Conversion Shares
stated in any Conversion Notice, time being of the essence;

 

b.           The issuance of restricted shares if Holder provides a legal
opinion that shares may be issued without restrictive legend, or the issuance of
a certificate if Holder requests electronic delivery via DTC;

 

c.           Any violation of or failure to timely perform any covenant or
provision of this Debenture, the Securities Purchase Agreement, or any
Transaction Document, related to payment of cash, registration, authorization,
reservation, issuance or delivery of Conversion Shares, time being of the
essence;

 

 9 

 

 

d.           Any violation of or failure to perform any covenant or provision of
this Debenture, the Securities Purchase Agreement, or any Transaction Document,
which in the case of a default that is curable, is not related to payment of
cash, registration, reservation or delivery of Conversion Shares, and has not
occurred before, is not cured within 5 Trading Days of written notice thereof;

 

e.           Any representation or warranty made in the Securities Purchase
Agreement or any Transaction Document is untrue or incorrect in any respect as
of the date when made or deemed made;

 

f.            The occurrence of any default or event of default under any
material agreement, lease, document or instrument to which the Corporation or
any subsidiary is obligated, including without limitation of an aggregate of at
least $250,000 of indebtedness, not disclosed in the Disclosure Schedules;

 

g.           While any Registration Statement is required to be maintained
effective, the effectiveness of the Registration Statement lapses for any
reason, including, without limitation, the issuance of a stop order, or the
Registration Statement, or the prospectus contained therein, is unavailable to
Holder sale of all Conversion Shares for any 5 or more Trading Days, which may
be non-consecutive;

 

h.           The suspension from trading or the failure of the Common Stock to
be trading or listed on the Trading Market, or failure to meet the requirements
for continued listing on the Trading Market;

 

i.             The Corporation’s notice, written or oral, to Holder, including
without limitation, by way of public announcement or through any of its
attorneys, agents, or representatives, of its intention not to comply, as
required, with a Conversion Notice at any time, including without limitation any
objection or instruction to its transfer agent not to comply with any notice
from Holder;

 

j.            Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Corporation or any subsidiary and, if instituted against the Corporation or
any subsidiary by a third party, an order for relief is entered or the
proceedings are not dismissed within 30 days of their initiation;

 

k.          The appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, or other similar official of the Corporation or
any subsidiary or of any substantial part of its property, or the making by it
of an assignment for the benefit of creditors, or the execution of a composition
of debts, or the occurrence of any other similar federal, state or foreign
proceeding, or the admission by it in writing of its inability to pay its debts
generally as they become due, the taking of corporate action by the Corporation
or any Subsidiary in furtherance of any such action or the taking of any action
by any person to commence a foreclosure sale or any other similar action under
any applicable law;

 

l.            A judgment or judgments for the payment of money aggregating in
excess of $250,000 are rendered against the Corporation or any of its
subsidiaries and are not stayed or satisfied within 30 days of entry;

 

 10 

 

 

m.           The Corporation does not for any reason timely comply with any
applicable reporting requirement of the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder, including without
limitation timely filing when first due all public reports and filings;

 

n.           Any regulatory, administrative or enforcement proceeding is
initiated against Corporation or any subsidiary (except to the extent an adverse
determination would not have a material adverse effect on the Company’s
business, properties, assets, financial condition or results of operations or
prevent the performance by the Company of any material obligation under the
Transaction Documents); or

 

o.           Any material provision of this Debenture is at any time for any
reason, other than pursuant to the express terms thereof, cease to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Corporation or any subsidiary or any governmental
authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or the Corporation or any subsidiary
denies that it has any liability or obligation purported to be created under
this Debenture.

 

p.           The failure of one or more Equity Conditions.

 

2.           It is intended that all adjustments made following a Trigger Event
will serve to reasonably compensate Holder for the change in circumstances,
potential consequences and increased risk in light of the occurrence of a
Trigger Event, and not as a penalty or punishment for any breach by the
Corporation. The Corporation acknowledges that the actual damages likely to
result from a Trigger Event are difficult to estimate and would be difficult for
Holder to prove.

 

II.          Miscellaneous.

 

A.           Notices. Any and all notices to the Corporation will be addressed
to the Corporation’s Chief Executive Officer at the Corporation’s principal
place of business on file with the Secretary of State of the State of Delaware.
Any and all notices or other communications or deliveries to be provided by the
Corporation to any Holder hereunder will be in writing and delivered personally,
by electronic mail or facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the electronic mail, facsimile
telephone number or address of such Holder appearing on the books of the
Corporation, or if no such electronic mail, facsimile telephone number or
address appears, at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder will be deemed given and effective
on the earliest of (1) the date of transmission, if such notice or communication
is delivered via facsimile or electronic mail prior to 5:30 p.m. Eastern time,
(2) the date after the date of transmission, if such notice or communication is
delivered via facsimile or electronic mail later than 5:30 p.m. but prior to
11:59 p.m. Eastern time on such date, (3) the second business day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(4) upon actual receipt by the party to whom such notice is required to be
given, regardless of how sent.

 

 11 

 

 

B.           Lost or Mutilated Debenture. Upon receipt of evidence reasonably
satisfactory to the Corporation (an affidavit of the registered Holder will be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing this Debenture, and in the case of any such loss,
theft or destruction upon receipt of indemnity reasonably satisfactory to the
Corporation (provided that if the Holder is a financial institution or other
institutional investor its own agreement will be satisfactory) or in the case of
any such mutilation upon surrender of such certificate, the Corporation will, at
its expense, execute and deliver in lieu of such certificate a new certificate
of like kind representing the Face Value represented by such lost, stolen,
destroyed or mutilated certificate and dated the date of such lost, stolen,
destroyed or mutilated certificate.

 

C.           Headings. The headings contained herein are for convenience only,
do not constitute a part of this Debenture and will not be deemed to limit or
affect any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned have executed this Debenture on October 9,
2018.

 

Signed:       Name:       Title:      

 

 12 

 

 

Exhibit 3

 

Transfer Agent Instructions

 

[Letterhead of Immune Pharmaceuticals Inc.]

 

October 8, 2018

 

V Stock Transfer, LLC

18 Lafayette Place

Woodmere, NY 11598

 

Re:         Immune Pharmaceuticals Inc.

 

Ladies and Gentlemen:

 

In accordance with the Securities Purchase Agreement (“Agreement”), dated
October 9, 2018, by and between Immune Pharmaceuticals Inc., a Delaware
corporation (“Company”), and ____________________ (“Investor”), pursuant to
which Company is required to reserve, issue and deliver shares (“Shares”) of
Company’s Common Stock (“Common Stock”) upon conversion of the Senior Secured
Redeemable Convertible Debenture (“Debenture”) and exercise of the Common Stock
Purchase Warrant (“Warrant”) purchased by Investor, this will serve as our
irrevocable, absolute and unconditional instruction, authorization and direction
to you to: (a) immediately reserve 135,000,000 Shares for issuance to Investor,
(b) immediately upon an increase in authorized shares, reserve such additional
number of shares as Investor may request, (c) upon receipt of written notice,
from either Company or from Investor with a copy to Company, reserve any
additional Shares requested to be reserved, (d) provide Investor with the then
total outstanding number of shares of Common Stock at any time upon request; and
(e) whenever either Company or Investor provides you with a Delivery Notice in
the form attached hereto as Appendix I, immediately issue the Shares requested.
Capitalized terms used herein without definition will have the respective
meanings ascribed to them in the Agreement.

 

The Shares will remain in the created reserve until the earlier of their
issuance or such date as both Investor and Company provide written instructions
that the Shares or any part of them may be taken out of the reserve and will no
longer be subject to the terms of these instructions.

 

Upon your receipt of a Delivery Notice from either Company or Investor, you are
to immediately process the notice in accordance with your most-expedited rush
procedures which will be requested on submission, and use your commercially
reasonable best efforts to issue and deliver to Investor forthwith the number of
Shares stated in the Delivery Notice, either: (a) only if you receive written
notice that the Registration Statement is not effective and neither Company nor
Investor provides an opinion of counsel to the effect that the Shares may be
issued without restrictive legend, by delivering by overnight carrier to the
address specified in the notice a physical certificate bearing a restrictive
legend; (b) only if Company is not approved through DTC, and either Company or
Investor provides an opinion of counsel to the effect that the Shares may be
issued without restrictive legend, by delivering by overnight carrier to the
address specified in the notice a physical certificate bearing no restrictive
legend; or (c) if Company is DTC eligible and either Company or Investor
provides an opinion of counsel to the effect that the Shares may be issued
without restrictive legend, by issuing pursuant to the DTC Fast Automated
Securities Transfer (FAST) Program and crediting to Investor’s or its designee’s
balance account with DTC through its Deposit Withdrawal At Custodian (DWAC)
system, and notifying Investor to cause its bank or broker to post the DWAC
transaction. You will at all times diligently take or cause to be taken all
actions necessary to cause the Shares to be issued immediately.

 

 

 

 

Company hereby confirms that, unless the Registration Statement is not effective
and neither Company nor Investor has provided an opinion of counsel to the
effect that the Shares may be issued without restrictive legend, the Shares
should not be subject to any stop-transfer restrictions and will otherwise be
freely transferable on the books and records of Company, and if the Shares are
certificated, the certificates will not bear any legend restricting transfer of
the Shares represented thereby, if a legal opinion is provided as set forth in
the preceding paragraph.

 

Company hereby confirms that no instructions other than as contemplated herein
will or may be given to you by Company with respect to the Shares. Company may
not instruct you to delay or disregard any reserve request or Delivery Notice
and you may not do so. You are to comply promptly with any Delivery Notice or
share reservation notice received from Investor, notwithstanding any contrary
instructions from Company.

 

Company will not replace you as Company’s transfer agent, until a reputable
registered transfer agent has agreed in writing to serve as Company’s transfer
agent and to be bound by all terms and conditions of this letter agreement. In
the event that you resign as Company’s transfer agent, Company will engage a
suitable replacement reputable registered transfer agent that will agree to
serve as transfer agent for Company and be bound by the terms and conditions of
these irrevocable instructions as soon as practicable and in any event within 2
Trading Days.

 

Company must keep its bill current with you. If Company is not current and is on
suspension, Investor will have the right to pay the amount of your standard fees
in order for you to act upon these instructions. If payment for the reservation
or issuance is not paid by Company or Investor, you have no obligation to act
under instructions until your fees are paid.

 

Company and you hereby acknowledge and confirm that complying with the terms of
these instructions does not and will not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to Company.

 

Company will indemnify you and your officers, directors, principals, partners,
advisors, attorneys, agents and representatives, and hold each of them harmless
from and against any and all loss, cost, liability, damage, claim or expense
(including the reasonable fees and disbursements of attorneys) incurred by or
asserted against you or any of them arising out of or in connection with any
Delivery Notice or the instructions set forth herein, the performance of your
duties hereunder and otherwise in respect hereof, including the costs and
expenses of defending yourself or themselves against any claim or liability
hereunder, except that Company will not be liable hereunder as to amounts in
respect of which it is finally determined by a court of competent jurisdiction
to be due solely to your fraud, willful misconduct or gross negligence. You will
be entitled to indemnity and will have no liability to Company in respect of any
action taken in compliance with any Delivery Notice or instruction from
Investor, notwithstanding any contrary instructions from Company. Accordingly,
you shall have no duty or obligation to confirm the accuracy of any calculations
or information set forth in any Delivery Notice submitted by the Investor.

 

 2 

 

 

Investor is intended to be and is a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the prior written consent of Investor. The above instructions cannot be
revoked, cancelled or modified without prior written approval of Investor.

 

The Board of Directors of Company has approved the foregoing irrevocable
instructions and does hereby extend Company’s irrevocable agreement to indemnify
your firm for all loss, liability or expense in carrying out the authority and
direction herein contained on the terms herein set forth. You have not
previously received contrary instructions from Company or its agents, nor are
you aware of any facts or circumstances that would make the transaction improper
or illegal under applicable laws or regulations.

 

The terms of this letter shall be governed by the laws of the State of New York
without regard to the conflicts of laws principles thereof, and any action
arising out of or relating to these instructions will be filed in the U.S.
District Court for the Southern District of New York.

 

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.

 

  IMMUNE PHARMACEUTICALS INC.         By:     Name:     Title:  

 

ACCEPTED AND AGREED:       VSTOCK TRANSFER, LLC         By:       Name:      
Title:      

 

 3 

 

 

Appendix I

 

Form of Delivery Notice

 

DELIVERY NOTICE

 

 

Reference is made to the Senior Secured Redeemable Convertible Debenture
(“Debenture”) issued by Immune Pharmaceuticals Inc., a Delaware corporation
(“Company”) to the Investor named below pursuant to the Securities Purchase
Agreement dated October 9, 2018. In accordance with and pursuant to the
Debenture, Investor hereby converts that amount of Face Value of the Debenture
stated below into shares of Common Stock (“Common Stock”) of Company, as of the
date and time first stated below.

 

Notice Time: XX/XX/20XX, XX:XX x.m. Eastern
time                                                                                                     

 

Amount of Face Value of Debenture to be converted:
$XXX,000.00                                                                                 

 

Conversion Price:
$0.XX                                                                                                                                                       

 

Number of Conversion Shares to be Issued:
                                                                                                                        

 

Relevant Interest Rate:
X%                                                                                                                                                    

 

Conversion Premium:
                                                                                                                                                            

 

Estimated lowest daily VWAPs during Measurement Period, or lowest sales price on
last day of Measurement Period:
$X.XX                                                                                                                                                                                   

 

Estimated number of shares of Common Stock to be issued for Conversion Premium:
XX,XXX                                                                                                                                                                                 

 

Estimated number of shares of Common Stock to be issued for Conversion:
XX,XXX                                                                                                                                                                                 

 

Prior Common Stock issuances related to this Delivery Notice:
0                                                                                        

 

Shares of Common Stock to be issued now, subject to 4.99% issuance limitation:
XX,XXX                                                                                                                                                                                  

 

 4 

 

  



Please issue the Common Stock being converted via DWAC in the following name and
to the following broker(s), and notify when Company’s transfer agent is ready
for broker to initiate DWAC:

 

Shares: XX,XXX Issue to: INVESTOR NAME Broker: BROKER NAME Address: BROKER
ADDRESS Account #: XXX-XXX DTC# XXXX Contact: NAME AND TELEPHONE     Shares:
XX,XXX Issue to: INVESTOR NAME Broker: BROKER NAME Address: BROKER ADDRESS
Account #: XXX-XXX DTC# XXXX Contact: NAME AND TELEPHONE

 

 5 

 

 

Exhibit 4

 

Form of Legal Opinion

 

1.          The Company is a corporation validly existing and in good standing
under the laws of the state of its incorporation.

 

2.          The Company has the corporate power to execute, deliver and perform
its obligations under the Transaction Documents, to sell and issue the Debenture
and the Warrants under the Securities Purchase Agreement and, assuming the
Capital Increase has occurred, to issue the Common Stock issuable upon
conversion of the Debenture pursuant to the Debenture (the “Conversion Shares”)
and the Warrant Shares issuable upon exercise of the Warrant.

 

3.          The Debenture has been duly executed and delivered by the Company,
and upon issuance and delivery in accordance with the terms of the Securities
Purchase Agreement, the Debenture will constitute a valid and binding agreement
of the Company enforceable against the Company in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance. Assuming
the Capital Increase has occurred, the Conversion Shares issuable upon
conversion of the Debenture have been duly authorized and reserved for issuance,
and upon issuance and delivery upon conversion thereof in accordance with the
terms of the Debenture, will be validly issued, fully paid and nonassessable.
Such issuance of the Debenture and the Conversion Shares will not be subject to
any statutory preemptive rights of any stockholder of the Company.

 

4.          The execution and delivery of the Securities Purchase Agreement, the
Debenture and other Transaction Documents and the issuance and sale of the
Debenture and the Warrant have been duly authorized by all necessary corporate
action on the part of the Company, and the Transaction Documents have been duly
executed and delivered by the Company.

 

5.          Each Transaction Document constitutes a valid and binding agreement
of the Company enforceable against the Company in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance.

 

6.          The execution and delivery of the Transaction Documents by the
Company does not, and the Company’s issuance and sale of the Debenture and the
Warrants will not (a) assuming the Capital Increase has occurred, violate the
Certificate of Incorporation or the Bylaws, each as in effect on the date
hereof, (b) violate in any U.S. federal, New York or Delaware law, rule or
regulation that, in our experience, is applicable to transactions of the type
contemplated by the Transaction Documents (except that no opinion is given with
respect to applicable federal and state securities laws),, or (c) to our
knowledge, require the authorization, consent, approval of or other action of,
notice to or filing or qualification with, any New York or Delaware state or
federal governmental authority, except (i) as have been, or will be prior to the
Closing, duly obtained or made, or (ii) any filings which may be required under
applicable federal securities, state securities or blue sky laws, as to which no
opinion is given,.

 

7.          The Company is not, and immediately after the consummation of the
transactions contemplated by the Transaction Documents will not be, an
investment company within the meaning of Investment Company Act of 1940, as
amended.

 

8.          To our knowledge, there is no claim, action, suit, proceeding,
arbitration, investigation or inquiry, pending or threatened, before any court
or governmental or administrative body or agency, or any private arbitration
tribunal, against the Company that challenges the validity or enforceability of,
or seeks to enjoin the performance of, the Transaction Documents.

 

 1 

 

 

Exhibit 5

 

Form of Officer’s Certificate

 

IMMUNE PHARMACEUTICALS INC.

 

October 9, 2018

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed Interim Chief Executive Officer of Immune
Pharmaceuticals Inc., a Delaware corporation (“Company”).

 

This Officer’s Certificate (“Certificate”) is being delivered to
____________________ (“Investor”), by Company, to fulfill the requirement under
the Securities Purchase Agreement, dated October 9, 2018, between Investor and
Company (“Agreement”). Terms used and not defined in this Certificate have the
meanings set forth in the Agreement.

 

The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Investor or any Affiliate of Investor.

 

Company is not, and will not be as a result of the Closing, in default of the
Agreement or any other agreement with Investor or any Affiliate of Investor.

 

All of the conditions to the Closing required to be satisfied by Company prior
to the Closing have been satisfied in their entirety.

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date set forth above.

 

Signed:     Name:     Title:    

 

 

 

 

Exhibit 6

 

Form of Secretary’s Certificate

 

October 9, 2018

 

The undersigned hereby certifies that:

 

The undersigned is the duly appointed Secretary of Immune Pharmaceuticals Inc.,
a Delaware corporation (the “Company”).

 

This Secretary’s Certificate (“Certificate”) is being delivered to
____________________ (“Investor”), by Company, to fulfill the requirement under
the Securities Purchase Agreement, dated October 9, 2018, between Investor and
Company (“Agreement”). Terms used and not defined in this Certificate have the
meanings set forth in the Agreement.

 

Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Effective Date.

 

Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Effective Date.

 

Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Debenture, the Conversion Shares, the other Transaction Documents, and the
transactions contemplated thereby. Such resolutions have not been amended or
rescinded and remain in full force and effect as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.

 

Signed:     Name:     Title:    

 

 

 

 

Exhibit 7

 

Warrant

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, AS AMENDED,
OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

COMMON STOCK PURCHASE WARRANT

IMMUNE PHARMACEUTICALS INC.

 

Warrant Shares:  50,000,000 Issuance Date:  October 9, 2018

 

THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for value
received, __________________ or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the Issuance Date and on or prior to the
close of business on the 3-year anniversary of the Issuance Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from
Immune Pharmaceuticals Inc., a Delaware corporation (the “Company”), up to the
number of Warrant Shares of Common Stock stated above. The purchase price of one
share of Common Stock under this Warrant shall be equal to the Exercise Price,
as defined in Section 2(b).

 

Section 1.          Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated October 9, 2018, among the
Company and the purchasers signatory thereto.

 

For purposes of this Warrant, the following terms shall have the following
meanings:

 

a)       “Approved Stock Plan” means any employee benefit plan which has been
approved by a majority of the disinterested members of the Board of Directors of
the Company, pursuant to which the Company’s securities may be issued to any
employee, officer or director for services provided to the Company.

 

 1 

 

 

b)       “Black Scholes Value” means the value of the unexercised portion of
this Warrant remaining on the date of the Holder’s request pursuant to Section
3(i), which value is calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg utilizing (i) an underlying price
per share equal to the greater of (1) the highest Closing Sale Price of the
Common Stock during the period beginning on the Trading Day immediately
preceding the announcement of the applicable Fundamental Transaction (or the
consummation of the applicable Fundamental Transaction, if earlier) and ending
on the Trading Day of the Holder’s request pursuant to Section 3(i) and (2) the
sum of the price per share being offered in cash in the applicable Fundamental
Transaction (if any) plus the value of the non-cash consideration being offered
in the applicable Fundamental Transaction (if any), (ii) a strike price equal to
the Exercise Price in effect on the date of the Holder’s request pursuant to
Section 3(i), (iii) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the greater of (1) the remaining term of this Warrant
as of the date of the Holder’s request pursuant to Section 3(i) and (2) the
remaining term of this Warrant as of the date of consummation of the applicable
Fundamental Transaction or as of the date of the Holder’s request pursuant to
Section 3(i) if such request is prior to the date of the consummation of the
applicable Fundamental Transaction, (iv) a zero cost of borrow and (v) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the “HVT” function on Bloomberg (determined utilizing a 365 day
annualization factor) as of the Trading Day immediately following the earliest
to occur of (A) the public disclosure of the applicable Fundamental Transaction,
(B) the consummation of the applicable Fundamental Transaction and (C) the date
on which the Holder first became aware of the applicable Fundamental
Transaction.

 

c)       “Bloomberg” means Bloomberg, L.P.

 

d)       “Closing Price” means the closing price of the Company’s Common Stock
as reported by the Company’s Principal Market.

 

e)       “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

f)         “Eligible Market” means The New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the OTCQB or the OTCQX.

 

g)       “Excluded Securities” means the Conversion Shares, the Warrant Shares,
and any shares of Common Stock issued or issuable, or deemed issued or issuable
pursuant to Section 2(a): (i) in connection with any Approved Stock Plan, (ii),
upon conversion, exercise or exchange of any Options or Convertible Securities
which are outstanding on the day immediately preceding the Effective Date;
provided, that the terms of such Options or Convertible Securities are not
amended or modified after the Effective Date, and (iv) securities issued
pursuant to acquisitions (whether by merger, consolidation, purchase of equity,
purchase of assets, reorganization or otherwise), mergers, consolidations,
reorganizations or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business complementary with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.

 

 2 

 

 

h)       “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) a third party and as a result thereof
which the stockholders of the Company immediately prior to such transaction do
not own at least 50% of the aggregate voting power represented by issued and
outstanding shares of Common Stock of the Company or the Successor Entity (if
other than the Company), or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to a third party, or (iii) a third party acquires or otherwise becomes the
beneficial owner (as defined in Rule 13d-3 under the 1934 Act) of at least 50%
of the aggregate voting power represented by issued and outstanding shares of
Common Stock of the Company, or (iv) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, allow any third party to be or become the beneficial
owner (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly,
whether through acquisition, purchase, assignment, conveyance, tender, tender
offer, exchange, reduction in outstanding shares of Common Stock, merger,
consolidation, business combination, reorganization, recapitalization, spin-off,
scheme of arrangement, reorganization, recapitalization or reclassification or
otherwise in any manner whatsoever, of at least 50% of the aggregate ordinary
voting power represented by issued and outstanding shares of Common Stock.

 

i)         “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

j)         “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which the New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

 3 

 

 

k)        “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin Board of Directors for such security during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported by the Principal Market. If the VWAP cannot
be calculated for such security on such date on any of the foregoing bases, the
VWAP of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 5(p). All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, recapitalization or other similar transaction during
such period.

 

Section 2.          Exercise.

 

a)       Exercise of Warrant. Exercise of the purchase rights represented by
this Warrant may be made, in whole or in part, at any time or times on or after
the Initial Exercise Date and on or before the Termination Date by delivery to
the Company (or such other office or agency of the Company as it may designate
by notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile copy (or
e-mail attachment) of a notice of exercise in the form annexed hereto as Exhibit
A (a “Notice of Exercise”) and within three (3) Trading Days of the date said
Notice of Exercise is delivered to the Company, the Company shall have received
payment of the aggregate Exercise Price of the shares thereby purchased by wire
transfer or cashier’s check drawn on a United States bank or, if available,
pursuant to the cashless exercise procedure specified in Section 2(c) below. No
ink-original Notice of Exercise shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of Exercise
form be required. Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company until
the Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within three (3) Trading Days of
the date the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise within one (1) Trading Day of receipt of such notice. The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.

 

b)       Exercise Price. The exercise price per share of the Common Stock under
this Warrant shall be equal to $0.10, subject to adjustment hereunder (the
“Exercise Price”).

 

 4 

 

 

c)       Cashless Exercise. If, at any time after the six (6) month anniversary
of the Closing Date, there is no effective Registration Statement registering
the resale of the Warrant Shares by the Holder, this Warrant may also be
exercised, in whole or in part, at such time by means of a “cashless exercise”
in which the Holder shall be entitled to receive a number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A)  =  the VWAP on the Trading Day immediately preceding the date on which
Holder elects to exercise this Warrant by means of a “cashless exercise,” as set
forth in the applicable Notice of Exercise;       (B)  =  the Exercise Price of
this Warrant, as adjusted hereunder; and       (X)   = the number of Warrant
Shares that would be issuable upon exercise of this Warrant in accordance with
the terms of this Warrant if such exercise were by means of a cash exercise
rather than a cashless exercise.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the registered characteristics of the
Warrant being exercised, and the holding period of the Warrants being exercised
may be tacked on to the holding period of the Warrant Shares. The Company agrees
not to take any position contrary to this Section 2(c).

 

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c) (except, that to the extent such exercise would violate Section
2(e) below, the aggregate number of Warrant Shares issuable upon exercise in
full of this Warrant via a cashless exercise shall be automatically exchanged
into a right to receive such aggregate number of Warrant Shares, subject to a
restriction on exercise in the form of Section 2(e) below).

 

d)          Mechanics of Exercise.

 

i.            Delivery of Warrant Shares Upon Exercise. Within the later of (x)
one (1) Trading Day of receiving a Notice of Exercise if a cashless exercise or
(y) one (1) Trading Day of receipt of payment if exercised for cash, the Company
shall have provided instructions to the Transfer Agent for the issuance of the
Warrant Shares. Warrant Shares purchased hereunder shall be transmitted by the
Transfer Agent to the Holder by crediting the account of the Holder’s prime
broker or its designee’s balance account with the DTC through its Deposit or
Withdrawal at Custodian system (“DWAC”) if the Company is then a participant in
such system and either (A) there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by the Holder or (B) the Warrant Shares are eligible for resale by the Holder
pursuant to Rule 144, and otherwise by physical delivery of a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the address specified by the Holder in the Notice
of Exercise by the date that is two (2) Trading Days after the later of (A) the
delivery to the Company of the Notice of Exercise and (B) payment of the
aggregate Exercise Price as set forth above (unless by cashless exercise, if
permitted) (such date, the “Warrant Share Delivery Date”). The Warrant Shares
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised,
with payment to the Company of the Exercise Price (or by cashless exercise, if
permitted) and all taxes required to be paid by the Holder, if any, pursuant to
Section 2(d)(vi) prior to the issuance of such shares, having been paid. If the
Company fails for any reason to deliver to the Holder the Warrant Shares subject
to a Notice of Exercise by the Warrant Share Delivery Date, the Company shall
pay to the Holder, in cash, as liquidated damages and not as a penalty, for each
$1,000 of Warrant Shares subject to such exercise (based on the VWAP of the
Common Stock on the date of the applicable Notice of Exercise), $10 per Trading
Day (increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Warrant
Share Delivery Date until such Warrant Shares are delivered or Holder rescinds
such exercise.

 

 5 

 

 

ii.           Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

iii.          Rescission Rights. If the Company fails to cause the Transfer
Agent to transmit to the Holder the Warrant Shares pursuant to Section 2(d)(i)
by the Warrant Share Delivery Date, then the Holder will have the right to
rescind such exercise.

 

iv.          Compensation for Buy-In on Failure to Timely Deliver Warrant Shares
Upon Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares in accordance with the provisions of Section 2(d)(i) above pursuant to an
exercise on or before the Warrant Share Delivery Date (a “Delivery Failure”),
and if after such date the Holder is required by its broker to purchase (in an
open market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

 6 

 

 

v.           No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

vi.          Charges, Taxes and Expenses. Issuance of Warrant Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of Warrant Shares, all of which
taxes and expenses shall be paid by the Company, and such Warrant Shares shall
be issued in the name of the Holder or in such name or names as may be directed
by the Holder; provided, however, that in the event that Warrant Shares are to
be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form, attached
hereto as Exhibit B, duly executed by the Holder and the Company may require, as
a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto. The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Exercise and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Warrant
Shares.

 

vii.         Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

viii.        Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the number of Warrant Shares to
be issued pursuant to the terms hereof, the Company shall promptly issue to the
Holder the number of Warrant Shares that are not disputed and resolve such
dispute in accordance with Section 5(p).

 

 7 

 

 

e)         Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its affiliates and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other Common Stock
Equivalents) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 2(e), beneficial ownership shall be calculated in accordance with
Section 13(d) of the 1934 Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the 1934 Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith. To the extent that the limitation
contained in this Section 2(e) applies, the determination of whether this
Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
1934 Act and the rules and regulations promulgated thereunder. For purposes of
this Section 2(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the SEC, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of a Holder, the Company shall within two (2) Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The Holder, upon not less than 61 days’ prior notice to the Company,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 2(e), but not in excess of 9.99% of the number of shares of the Common
Stock outstanding immediately after giving effect to the issuance of shares of
Common Stock issuable upon exercise of this Warrant. Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 2(e) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.

 

 8 

 

 

Section 3.          Certain Adjustments.

 

a)         Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant or any dividends issued by the Company in
connection with the Preferred Shares), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

b)         Subsequent Equity Sales. If and whenever on or after the Closing
Date, the Company issues or sells, or in accordance with this Section 3 is
deemed to have issued or sold, any shares of Common Stock (including the
issuance or sale of shares of Common Stock owned or held by or for the account
of the Company, but excluding any Excluded Securities issued or sold or deemed
to have been issued or sold) for a consideration per share (the “Base Share
Price”) less than a price equal to the Exercise Price in effect immediately
prior to such issuance or sale or deemed issuance or sale (such Exercise Price
then in effect is referred to herein as the “Applicable Price”) (the foregoing a
“Dilutive Issuance”), then immediately after such Dilutive Issuance, the
Exercise Price then in effect shall be reduced to an amount equal to the Base
Share Price. For all purposes of the foregoing (including, without limitation,
determining the adjusted Exercise Price and the Base Share Price under this
Section 3(b)), the following shall be applicable:

 

 9 

 

 

i.            Issuance of Options. If the Company in any manner grants or sells
any Options and the lowest price per share for which one share of Common Stock
is at any time issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 3(b)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option or otherwise pursuant to the terms thereof” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof and (y) the
lowest exercise price set forth in such Option for which one share of Common
Stock is issuable upon the exercise of any such Options or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof minus (2) the sum of all
amounts paid or payable to the holder of such Option (or any other Person) upon
the granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Option (or any other Person). Except as contemplated
below, no further adjustment of the Exercise Price shall be made upon the actual
issuance of such shares of Common Stock or of such Convertible Securities upon
the exercise of such Options or otherwise pursuant to the terms of or upon the
actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities.

 

ii.           Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is at any time issuable upon the conversion,
exercise or exchange thereof or otherwise pursuant to the terms thereof is less
than the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share. For
the purposes of this Section 3(b)(ii), the “lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof or otherwise pursuant to the terms thereof” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Stock upon the
issuance or sale of the Convertible Security and upon conversion, exercise or
exchange of such Convertible Security or otherwise pursuant to the terms thereof
and (y) the lowest conversion price set forth in such Convertible Security for
which one share of Common Stock is issuable upon conversion, exercise or
exchange thereof or otherwise pursuant to the terms thereof minus (2) the sum of
all amounts paid or payable to the holder of such Convertible Security (or any
other Person) upon the issuance or sale of such Convertible Security plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Convertible Security (or any other Person). Except as
contemplated below, no further adjustment of the Exercise Price shall be made
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities or otherwise pursuant to the
terms thereof, and if any such issuance or sale of such Convertible Securities
is made upon exercise of any Options for which adjustment of this Warrant has
been or is to be made pursuant to other provisions of this Section 3(b), except
as contemplated below, no further adjustment of the Exercise Price shall be made
by reason of such issuance or sale.

 

 10 

 

 

iii.          Change in Option Price or Rate of Conversion. If the purchase or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exercise or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exercisable or exchangeable for shares of Common Stock increases or decreases
at any time (other than proportional changes in conversion or exercise prices,
as applicable, in connection with an event referred to in Section 3(a)), the
Exercise Price in effect at the time of such increase or decrease shall be
adjusted to the Exercise Price which would have been in effect at such time had
such Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 3(b)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the Closing Date are increased or decreased
in the manner described in the immediately preceding sentence, then such Option
or Convertible Security and the shares of Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such increase or decrease. No adjustment pursuant to this Section
3(b) shall be made if such adjustment would result in an increase of the
Exercise Price then in effect.

 

iv.          Calculation of Consideration Received. If any Option is issued in
connection with the issuance or sale of any other securities of the Company
together comprising one integrated transaction in which no specific
consideration is allocated to such Option by the parties thereto, the Options
will be deemed to have been issued for a consideration of the Black Scholes
Value of such security and the other securities issued or sold in such
integrated transaction shall be deemed to have been issued or sold for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Black Scholes Value of such security.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the net amount of consideration received by the
Company therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
for such securities will be the arithmetic average of the VWAPs of such security
for each of the five (5) Trading Days immediately preceding the date of receipt.
If any shares of Common Stock, Options or Convertible Securities are issued to
the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving entity, the amount of consideration therefor will
be deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such shares of Common Stock,
Options or Convertible Securities. The fair value of any consideration other
than cash or publicly traded securities will be determined jointly by the
Company and the Holder. If such parties are unable to reach agreement within ten
(10) days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five (5)
Trading Days after the tenth (10th) day following such Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the Holder.
The determination of such appraiser shall be final and binding upon all parties
absent manifest error. The fees and expenses of such appraiser shall be borne by
the Company.

 

 11 

 

 

v.           Record Date. If the Company takes a record of the holders of shares
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

vi.          For avoidance of doubt, no adjustments shall be made under this
Section 2(b) or Section 2(d) upon the issuance sale of (or deemed issuance or
sale of) any Excluded Securities.

 

c)       Other Events. In the event that the Company (or any Subsidiary) shall
take any action to which the provisions hereof are not strictly applicable, or,
if applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 3 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Exercise Price so as to
protect the rights of the Holder, provided that no such adjustment pursuant to
this Section 3(c) will increase the Exercise Price or decrease the number of
Warrant Shares as otherwise determined pursuant to this Section 3, provided
further that if the Holder does not accept such adjustments as appropriately
protecting its interests hereunder against such dilution, then the Company’s
board of directors and the Holder shall agree, in good faith, upon an
independent investment bank of nationally recognized standing to make such
appropriate adjustments, whose determination shall be final and binding absent
manifest error. The fees and expenses of such investment bank shall be borne by
the Company.

 

d)       Voluntary Adjustment By Company. The Company may at any time during the
term of this Warrant, with the prior written consent of the Holder, reduce the
then current Exercise Price to any amount and for any period of time deemed
appropriate by the board of directors of the Company.

 

e)       Notice; Variable Rate Transactions. The Company shall notify the
Holder, in writing, no later than the Trading Day following the issuance or
deemed issuance of any Common Stock or Common Stock Equivalents subject to
Section 3(b), indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price and other pricing terms (such
notice, the “Dilutive Issuance Notice”). For purposes of clarification, whether
or not the Company provides a Dilutive Issuance Notice pursuant to Section 3(b),
upon the occurrence of any Dilutive Issuance, the Holder is entitled to receive
the Base Share Price regardless of whether the Holder accurately refers to the
Base Share Price in the Notice of Exercise. If the Company enters into a
variable rate transaction, despite the prohibition thereon in the Purchase
Agreement, the Company shall be deemed to have issued Common Stock or Common
Stock Equivalents at the lowest possible conversion or exercise price at which
such securities may be converted or exercised.

 

 12 

 

 

f)         Subsequent Rights Offerings. In addition to any adjustments pursuant
to Section 3(a) above, if at any time the Company grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Beneficial
Ownership Limitation, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

g)       Pro Rata Distributions. During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation, then the
Holder shall not be entitled to participate in such Distribution to such extent
(or in the beneficial ownership of any shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance for the benefit of the Holder until such time, if ever, as its
right thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 

 13 

 

 

h)       Fundamental Transaction. If, at any time while this Warrant is
outstanding, the Company effects a Fundamental Transaction, then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, at the
option of the Holder (without regard to any limitation in Section 2(e) on the
exercise of this Warrant), the number of shares of Common Stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 2(e) on the
exercise of this Warrant). For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction, at the request of the Holder delivered at any time
commencing on the earliest to occur of (x) the public disclosure of any
Fundamental Transaction, (y) the consummation of any Fundamental Transaction and
(z) the Holder first becoming aware of any Fundamental Transaction through the
date that is ninety (90) days after the public disclosure of the consummation of
such Fundamental Transaction by the Company pursuant to a Current Report on Form
8-K filed with the SEC, the Company or the Successor Entity (as the case may be)
shall purchase this Warrant from the Holder on the date of such request by
paying to the Holder cash in an amount equal to the Black Scholes Value. The
Company shall cause any successor entity in a Fundamental Transaction in which
the Company is not the survivor (the “Successor Entity”) to assume in writing
all of the obligations of the Company under this Warrant and the other
Transaction Documents in accordance with the provisions of this Section 3(h)
pursuant to written agreements in form and substance reasonably satisfactory to
the Holder and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the Holder, deliver to the
Holder in exchange for this Warrant a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Warrant which is exercisable for a corresponding number of shares of capital
stock of such Successor Entity (or its parent entity) equivalent to the shares
of Common Stock acquirable and receivable upon exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) prior to such
Fundamental Transaction, and with an exercise price which applies the exercise
price hereunder to such shares of capital stock (but taking into account the
relative value of the shares of Common Stock pursuant to such Fundamental
Transaction and the value of such shares of capital stock, such number of shares
of capital stock and such exercise price being for the purpose of protecting the
economic value of this Warrant immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant and the other Transaction Documents referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Warrant and the other Transaction Documents with the same effect as
if such Successor Entity had been named as the Company herein.

 

i)         Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

 14 

 

 

j)           Notice to Holder.

 

i.            Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and any resulting adjustment to the number of Warrant Shares and
setting forth a brief statement of the facts requiring such adjustment.

 

ii.         Notice to Allow Exercise by Holder. If (A) the Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, or (F) the Company enters into an agreement with
respect to a Fundamental Transaction, then, in each case, the Company shall
cause to be mailed to the Holder at its last address as it shall appear upon the
Warrant Register of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of the
Subsidiaries, the Company shall simultaneously file such notice with the SEC
pursuant to a Current Report on Form 8-K. The Holder shall remain entitled to
exercise this Warrant during the period commencing on the date of such notice to
the effective date of the event triggering such notice except as may otherwise
be expressly set forth herein.

 

Section 4.          Warrant Register.

 

a)          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the Initial Exercise Date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

 15 

 

 

b)          Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

c)          Transfer Restrictions. This Warrant may not be offered for sale,
sold, transferred or assigned by Holder.

 

d)          Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

Section 5.          Miscellaneous.

 

a)      No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 2(d)(i), except
as expressly set forth in Section 3.

 

b)      Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Trading Day, then, such action may be taken or such right may be
exercised on the next succeeding Trading Day.

 

 16 

 

 

d)       Authorized Shares.

 

i.            From and after the Capital Event Increase Date, Company covenants
that, during the remainder of the period this Warrant or any portion hereof is
outstanding, it will reserve from its authorized and unissued Common Stock,
solely for the purpose of the exercise of this Warrant, no less than 500% of
such aggregate maximum number of Warrant Shares then issuable upon the exercise
of this Warrant (the “Required Reserve Amount”). The Company further covenants
that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of issuing the necessary Warrant Shares
upon the exercise of the purchase rights under this Warrant. The Company will
take all such reasonable action as may be necessary to assure that such Warrant
Shares may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of the Principal Market upon which the
Common Stock may be listed. The Company covenants that all Warrant Shares which
may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of the purchase rights represented by this Warrant
and payment for such Warrant Shares in accordance herewith, be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges created by the Company in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).

 

ii.           If, notwithstanding Section 5(d)(i) and not in limitation thereof,
while this Warrant remain outstanding, the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for all the Warrants
then outstanding. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than ninety (90) days after the occurrence of
such Authorized Share Failure, the Company shall hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. In the event that the Company is
prohibited from issuing shares of Common Stock upon an exercise of this Warrant
due to the failure by the Company to have sufficient shares of Common Stock
available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorization Failure
Shares”), in lieu of delivering such Authorization Failure Shares to the Holder,
the Company shall pay cash in exchange for the cancellation of such portion of
this Warrant exercisable into such Authorized Failure Shares at a price equal to
the sum of (i) the product of (x) such number of Authorization Failure Shares
and (y) the greatest Closing Sale Price (as defined in the Certificate of
Designations) of the Common Stock on any Trading Day during the period
commencing on the date the Holder delivers the applicable Notice of Exercise
with respect to such Authorization Failure Shares to the Company and ending on
the date of such issuance and payment under this Section 5(d); and (ii) to the
extent the Holder purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Holder of
Authorization Failure Shares, any brokerage commissions and other out-of-pocket
expenses, if any, of the Holder incurred in connection therewith. In lieu of
holding a meeting of stockholders, the Company may take such action by consent
of its stockholders by the above date in compliance with the 1934 Act.

 

 17 

 

 

iii.          Except and to the extent as waived or consented to by the Holder,
the Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use reasonable best
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof, as may be, necessary to
enable the Company to perform its obligations under this Warrant.

 

iv.          Before taking any action which would result in an adjustment in the
number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

e)       Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

f)        Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered and the Holder does not
utilize cashless exercise, will have restrictions upon resale imposed by state
and federal securities laws.

 

g)       Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

h)       Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement.

 

i)         Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

 18 

 

 

j)         Remedies. The remedies provided in this Warrant shall be cumulative
and in addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief or ensuring performance of any
obligation herein or preventing a breach of any obligation herein), and nothing
herein shall limit the right of the Holder to pursue actual and consequential
damages for any failure by the Company to comply with the terms of this Warrant.
The Company covenants to the Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, exercises and the like
(and the computation thereof) shall be the amounts to be received by the Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to specific performance and an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required. The Company shall provide all information and
documentation to the Holder that is requested by the Holder to enable the Holder
to confirm the Company’s compliance with the terms and conditions of this
Warrant. The issuance of shares and certificates for shares as contemplated
hereby upon the exercise of this Warrant shall be made without charge to the
Holder or such shares for any issuance tax or other costs in respect thereof,
provided that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than the Holder or its agent on its behalf. If (a)
this Warrant is placed in the hands of an attorney for collection or enforcement
or is collected or enforced through any legal proceeding or the holder otherwise
takes action to collect amounts due under this Warrant or to enforce the
provisions of this Warrant or (b) there occurs any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors’
rights and involving a claim under this Warrant, then the Company shall pay the
costs incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees and disbursements.

 

k)       Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

 19 

 

 

l)         Amendment. This Warrant (other than Section 2(e)) may be modified or
amended or the provisions hereof waived with the written consent of the Company
and the Majority Holders. The Holder shall be entitled, at its option, to the
benefit of any amendment, modification or waiver of (i) any other similar
warrant issued under the Purchase Agreement or (ii) any other similar warrant.
No consideration (other than reimbursement of legal fees) shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration also
is offered to all of the parties to the Transaction Documents. No waiver shall
be effective unless it is in writing and signed by an authorized representative
of the waiving party.

 

m)       Severability. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

n)       Headings. This Warrant shall be deemed to be jointly drafted by the
Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant. Terms
used in this Warrant but defined in the other Transaction Documents shall have
the meanings ascribed to such terms on the Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.

 

o)       Governing Law. This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The Company hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to the Company at the
address set forth on its signature page to the Purchase Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company’s obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder.

 

 20 

 

 

p)       DISPUTE RESOLUTION

 

i.            Submission to Dispute Resolution.

 

(A)         In the case of a dispute relating to the Exercise Price, the Closing
Sale Price, the Bid Price, Black Scholes Value or fair market value or the
arithmetic calculation of the number of Warrant Shares (as the case may be)
(including, without limitation, a dispute relating to the determination of any
of the foregoing), the Company or the Holder (as the case may be) shall submit
the dispute to the other party via facsimile (A) if by the Company, within two
(2) Trading Days after the occurrence of the circumstances giving rise to such
dispute or (B) if by the Holder, at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Company are
unable to promptly resolve such dispute relating to such Exercise Price, such
Closing Sale Price, such Bid Price, Black Scholes Value or such fair market
value or such arithmetic calculation of the number of Warrant Shares (as the
case may be), at any time after the second (2nd) Trading Day following such
initial notice by the Company or the Holder (as the case may be) of such dispute
to the Company or the Holder (as the case may be), then the Holder may, at its
sole option, select an independent, reputable investment bank to resolve such
dispute.

 

(B)         The Holder and the Company shall each deliver to such investment
bank (A) a copy of the initial dispute submission so delivered in accordance
with the first sentence of this Section 5(p) and (B) written documentation
supporting its position with respect to such dispute, in each case, no later
than 5:00 p.m. (New York time) by the fifth (5th) Trading Day immediately
following the date on which the Holder selected such investment bank (the
“Dispute Submission Deadline”) (the documents referred to in the immediately
preceding clauses (A) and (B) are collectively referred to herein as the
“Required Dispute Documentation”) (it being understood and agreed that if either
the Holder or the Company fails to so deliver all of the Required Dispute
Documentation by the Dispute Submission Deadline, then the party who fails to so
submit all of the Required Dispute Documentation shall no longer be entitled to
(and hereby waives its right to) deliver or submit any written documentation or
other support to such investment bank with respect to such dispute and such
investment bank shall resolve such dispute based solely on the Required Dispute
Documentation that was delivered to such investment bank prior to the Dispute
Submission Deadline). Unless otherwise agreed to in writing by both the Company
and the Holder or otherwise requested by such investment bank, neither the
Company nor the Holder shall be entitled to deliver or submit any written
documentation or other support to such investment bank in connection with such
dispute (other than the Required Dispute Documentation).

 

 21 

 

 

(C)         The Company and the Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Company and the Holder
of such resolution no later than ten (10) Trading Days immediately following the
Dispute Submission Deadline. Such investment bank’s resolution of such dispute
shall be final and binding upon all parties absent manifest error. The fees and
expenses of such investment bank shall be borne by the Company.

 

ii.         The Company expressly acknowledges and agrees that (i) this Section
5(p) constitutes an agreement to arbitrate between the Company and the Holder
(and constitutes an arbitration agreement) under the rules then in effect under
§ 7501, et seq. of the New York Civil Practice Law and Rules (“CPLR”) and that
the Holder is authorized to apply for an order to compel arbitration pursuant to
CPLR §7503(a) in order to compel compliance with this Section 5(p), (ii) a
dispute relating to the Exercise Price includes, without limitation, disputes as
to (A) whether an issuance or sale or deemed issuance or sale of Common Stock
occurred under Section 3(b), (B) the consideration per share at which an
issuance or deemed issuance of Common Stock occurred, (C) whether any issuance
or sale or deemed issuance or sale of Common Stock was an issuance or sale or
deemed issuance or sale of Excluded Securities, (D) whether an agreement,
instrument, security or the like constitutes an Option or Convertible Security
and (E) whether a Dilutive Issuance occurred, (iii) the terms of this Warrant
and each other applicable Transaction Document shall serve as the basis for the
selected investment bank’s resolution of the applicable dispute, such investment
bank shall be entitled (and is hereby expressly authorized) to make all
findings, determinations and the like that such investment bank determines are
required to be made by such investment bank in connection with its resolution of
such dispute (including, without limitation, determining (A) whether an issuance
or sale or deemed issuance or sale of Common Stock occurred under Section 3(b),
(B) the consideration per share at which an issuance or deemed issuance of
Common Stock occurred, (C) whether any issuance or sale or deemed issuance or
sale of Common Stock was an issuance or sale or deemed issuance or sale of
Excluded Securities, (D) whether an agreement, instrument, security or the like
constitutes an Option or Convertible Security and (E) whether a Dilutive
Issuance occurred) and in resolving such dispute such investment bank shall
apply such findings, determinations and the like to the terms of this Warrant
and any other applicable Transaction Documents, (iv) the Holder (and only the
Holder), in its sole discretion, shall have the right to submit any dispute
described in this Section 5(p) to any state or federal court sitting in The City
of New York, Borough of Manhattan in lieu of utilizing the procedures set forth
in this Section 5(p) and (v) nothing in this Section 5(p) shall limit the Holder
from obtaining specific performance or any other injunctive relief or other
equitable remedies (including, without limitation, with respect to any matters
described in this Section 5(p)).

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the Initial Exercise Date.

 

  IMMUNE PHARMACEUTICALS INC.         By:     Name:     Title:
                  

 

 22 

 

 

EXHIBIT A

 

IMMUNE PHARMACEUTICALS INC.

EXERCISE NOTICE

 

The holder named below (“Holder”) hereby exercises the right to purchase shares
of Common Stock (“Warrant Shares”) of Immune Pharmaceuticals Inc., a Delaware
corporation (the “Company”), evidenced by the Common Stock Purchase Warrant
dated October 9, 2018 (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

Holder: ______________________________________________________________________

 

Date of Exercise:
_______________________________________________________________

 

Number of Warrant Shares to be Issued:
_____________________________________________

 

Exercise Price:
$________________________________________________________________

 

Form of Exercise Price. The Holder intends that payment of the aggregate
Exercise Price shall be made as a:

 

___“Cash Exercise” with respect to __________ Warrant Shares; and/or

 

___“Cashless Exercise” with respect to __________ Warrant Shares.

 

Payment of Exercise Price. In the event that the Holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the Holder shall pay the aggregate Exercise Price in the sum of
$_______________ to the Company in accordance with the terms of the Warrant.

 

Please issue the Warrant Shares into which the applicable Warrant is being
exercised to Holder, or for its benefit, as follows:

 

¨Check here if requesting delivery as a certificate to the following name and to
the following address:

 

Issue to:          

 

¨

Check here if requesting delivery by Deposit/Withdrawal at Custodian as follows:

 

DTC Participant:       DTC Number:       Account Number:  

 

 1 

 

 

Exhibit 8

 

Investor Note

 

PROMISSORY NOTE

 

 

Initial Principal Amount:  $3,000,000.00 Issuance Date:  October 9, 2018

 

FOR VALUE RECEIVED, the borrower whose name appears on the signature page hereto
(“Borrower”), promises to pay to the order of Immune Pharmaceuticals Inc., a
Delaware corporation (“Lender”), the Initial Principal Amount, together with
interest thereon, as follows:

 

1.          Agreement. This Promissory Note (“Note”), is issued by Borrower as
partial consideration, along with concurrent payment of $2,000,000.00 in cash by
wire transfer of immediately available funds, for the issuance by Lender of a
Senior Secured Redeemable Convertible Debenture (“Debenture”), of Lender
pursuant to that certain Securities Purchase Agreement (“Agreement”) of even
date herewith, which is incorporated herein by reference. Capitalized terms not
otherwise defined herein will have the meanings defined in the Agreement and
Transaction Documents.

 

2.          Interest. The principal balance outstanding from time to time under
this Note will bear interest from and after the date hereof at the rate of 1.0%
per annum. Interest will be calculated on a simple interest basis and the number
of days elapsed during the period for which interest is being calculated.
Payments of interest will be due in arrears and the amount of interest not paid
will be added to the principal balance of this Note and such amount will
thereafter accrue interest at the rate set forth above.

 

3.          Payments. If not sooner paid, the unpaid principal balance, interest
thereon and any other charges due and payable under this Note will be due and
payable on the first Trading Day immediately after the earlier of (a) the date
the Registration Statement is declared effective, and (b) the one anniversary of
the Issuance Date; provided, however, that, notwithstanding the foregoing or any
other provision, Borrower’s payment obligation will be tolled and no payments
will be due during any period of time that all Equity Conditions are not met. As
soon as all Equity Conditions are met, the payment obligation will resume and
continue from that point forward. The outside maturity date for all principal
and interest due under this Note will be the Trading Day immediately preceding
the Maturity Date of the Debenture. Borrower will have the right to prepay all
or any part of the principal balance of this Note at any time without penalty or
premium. All payments on this Note will be first applied to reduce the
outstanding principal balance hereof, and then to satisfaction of any accrued
but unpaid interest.

 

4.          Full Recourse Note. This is a full recourse promissory note.
Accordingly, notwithstanding that Borrower’s obligations under this Note are
secured by the Collateral, in the event of a Default hereunder, Lender will have
full recourse to the Collateral and all the other assets of Borrower. Moreover,
Lender will not be required to proceed against or exhaust any Collateral, or to
pursue any Collateral in any particular order, before Lender pursues any other
remedies against Borrower or against any of Borrower’s assets.

 

 

 

 

5.           Security.

 

a.           Pledge. As security for the due and prompt payment and performance
of all payment obligations under this Note and any modifications, replacements
and extensions hereof (collectively, “Secured Obligations”), Borrower hereby
pledges and grants an equitable charge and security interest to Lender in all of
Borrower’s right, title, and interest in and to all of the following, now owned
or hereafter acquired or arising, with the value of securities securing the Note
on the date of issuance to be at least equal to the amount of the Note
(together, the “Collateral”):

 

i.          The Debenture;

 

ii.         Freely tradable shares of common stock or ordinary shares, shares of
preferred stock or preference shares, bonds, notes and debentures (collectively
with the Preferred Shares, the “Pledged Securities”), which Pledged Securities
will have a fair market value on the date hereof, based upon the trading price
of such securities at least equal to the principal amount of this Note; and

 

iii.        all rights of Borrower with respect to or arising out of the Pledged
Securities and all equity and debt securities and other property distributed or
distributable with respect thereto as a result of merger, consolidation,
dissolution, reorganization, recapitalization, stock split, stock dividend,
reclassification, exchange, redemption, or other change in capital structure.

 

b.           Substitute Securities. So long as any Secured Obligations remain
outstanding, in the event that Borrower sells or disposes of any Pledged
Securities, Borrower will promptly provide substitute securities of equal or
greater value to such Pledged Securities or cash or cash equivalents or any
combination thereof.

 

c.           Rights With Respect to Distributions. So long as no Default will
have occurred and be continuing under this Note, Borrower will be entitled to
receive any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral. However, upon the occurrence and during the
continuance of any Default, Lender will have the right (unless otherwise agreed
in writing by Lender in its sole discretion) to receive and retain dividends and
distributions and apply them to the outstanding balance of this Note or hold
them as Collateral, at Lender’s election.

 

d.           Financing Statement; Further Assurances. Borrower agrees,
concurrently with executing this Note, that Lender may file a UCC-1 financing
statement relating to the Collateral in favor of Lender, and any similar
financing statements in any jurisdiction in which Lender reasonably determines
such filing to be necessary. Borrower further agrees that following and during
the continuance of any Default, Borrower will if requested by Lender promptly:
(i) execute and deliver all further instruments and documents reasonably
necessary in order to perfect and protect the equitable charge and security
interest granted hereby, or to enable Lender to exercise and enforce its rights
and remedies with respect to any Collateral, (ii) deliver the Collateral,
including original certificates or other instruments representing the Pledged
Securities and stock powers endorsed in blank, to Lender to hold as secured
party, and (iii) execute a securities account control agreement with respect to
the Collateral.

 

 

 

 

e.           Powers of Lender. Borrower hereby appoints Lender as Borrower’s
true and lawful attorney-in-fact to perform any and all of the following acts,
which power is coupled with an interest, is irrevocable until the Secured
Obligations are paid and performed in full, and may be exercised from time to
time by Lender: to take any action and to execute any instrument reasonably
necessary to accomplish the purposes of this Section 4, including without
limitation: (i) to exercise then existing rights with respect to Collateral,
when and to the extent permitted by this Note, (ii) following and during the
continuance of any Payment Default hereunder, to receive, endorse and collect
all instruments or other forms of payment made payable to Borrower representing
the Collateral or any dividend, interest payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Note, (iii) to perform or cause
the performance of any obligation of Borrower hereunder in Borrower’s name or
otherwise, (iv) following and during the continuance of any Payment Default
hereunder, to liquidate any Collateral pledged to Lender hereunder and to apply
proceeds thereof to the payment of the Secured Obligations or to place such
proceeds into a cash collateral account, or to transfer the Collateral into the
name of Lender, (v) to enter into any extension, reorganization or other
agreement relating to or affecting the Collateral, and, in connection therewith,
to deposit or surrender control of the Collateral, (vi) to accept other property
in exchange for the Collateral, (vii) to make any compromise or settlement
Lender deems desirable or proper, and (viii) to execute on Borrower’s behalf and
in Borrower’s name any documents required in order to give Lender a continuing
perfected first lien upon the Collateral or any part thereof.

 

6.           Offset Right. In connection with a complete redemption of the
Debenture in accordance with the terms thereof, Lender may offset the then
outstanding balance of this Note against any amounts otherwise due in cash to
Borrower in connection with the redemption.

 

7.           Additional Terms.

 

a.           No Waiver. The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due will neither
cure nor excuse the Default caused by the failure of Borrower timely to pay the
whole of such installment and will not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.

 

b.           Default. The occurrence and continuance of any one or more of the
following will constitute a “Default” under this Note: (i) an uncured material
default in the payment when due of any amount hereunder (“Payment Default”),
(ii) Borrower’s refusal or failure to perform any material term, provision or
covenant as required under this Note, (iii) any liquidation, receivership,
bankruptcy, assignment for the benefit of creditors or other debtor-relief
proceeding by or against Borrower, or (iv) the levying of any attachment,
execution or other process against any material portion of the Collateral.

 

 

 

 

c.           Default Rights.

 

i.          Following and during the continuance of any Payment Default Lender
may, at its election, declare the entire balance of principal and interest under
this Note immediately due and payable. A delay by Lender in exercising any right
of acceleration will not constitute a waiver of the Default or the right of
acceleration or any other right or remedy for such Default. The failure by
Lender to exercise any right of acceleration will not constitute a waiver of the
right of acceleration or any other right or remedy with respect to any other
Default, whenever occurring.

 

ii.         Further, following and during the continuance of any Default, Lender
will have any and all of the rights and remedies to which a secured party is
entitled after any default under any applicable Uniform Commercial Code, as then
in effect. In addition to Lender’s other rights and remedies, following and
during the continuance of any Payment Default, Lender may in its sole discretion
do or cause to be done any one or more of the following:

 

(a)          Proceed to realize upon the Collateral or any portion thereof as
provided by law, and without liability for any diminution in price which may
have occurred, sell the Collateral or any part thereof, in such manner, whether
at any public or private sale, and whether in one lot as an entirety, or in
separate portions, and for such price and other terms and conditions as is
commercially reasonable given the nature of the Collateral;

 

(b)          If notice to Borrower is required, give written notice to Borrower
at least ten days before the date of sale of the Collateral or any portion
thereof;

 

(c)          Transfer all or any part of the Collateral into Lender’s name or in
the name of its nominee or nominees; or

 

(d)          Vote all or any part of the Collateral (whether or not transferred
into the name of Lender) and give all consents, waivers and ratifications in
respect of the Collateral and otherwise act with respect thereto, as though
Lender were the outright owner thereof.

 

iii.         Borrower acknowledges that all or part of foreclosure of the
Collateral may be restricted by state or federal securities laws, Lender may be
unable to effect a public sale of all or part of the Collateral, that a public
sale is or may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale. If reasonably necessary
Lender may resort to one or more sales to a single purchaser or a restricted or
limited group of purchasers. Lender will not be obligated to make any sale or
other disposition, unless the terms thereof will be satisfactory to it.

 

iv.         If, in the opinion of Lender based upon written advice of counsel,
any consent, approval or authorization of any federal, state or other
governmental agency or authority should be necessary to effectuate any sale or
other disposition of any Collateral, Borrower will execute all such applications
and other instruments as may reasonably be required in connection with securing
any such consent, approval or authorization, and will otherwise use its
commercially reasonable best efforts to secure the same.

 

 

 

 

d.           The rights, privileges, powers and remedies of Lender will be
cumulative, and no single or partial exercise of any of them will preclude the
further or other exercise of any of them. Any waiver, permit, consent or
approval of any kind by Lender of any Default hereunder, or any such waiver of
any provisions or conditions hereof, must be in writing and will be effective
only to the extent set forth in writing. Any proceeds of any disposition of the
Collateral, or any part thereof, may be applied by Lender to the payment of
expenses incurred by Lender in connection with the foregoing, and the balance of
such proceeds will be applied by Lender toward the payment of the Secured
Obligations.

 

8.           Organization; Authority. Borrower represents and warrants to Lender
that it is an entity validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, company power and authority to
enter into and to consummate the transactions contemplated by this Note and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by Borrower of the transactions contemplated by this Note have been
duly authorized by all necessary company or similar action on the part of
Borrower. This Note has been duly executed by Borrower, and when delivered by
Borrower in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Borrower, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law

 

9.           General Terms.

 

a.           No Oral Waivers or Modifications. No provision of this Note may be
waived or modified orally, but only in a writing signed by Lender and Borrower.

 

b.           Attorney Fees. The prevailing party in any action by Lender to
collect any amounts due under this Note will be entitled to recover its
reasonable attorney fees and costs.

 

c.           Governing Law. This Note has been executed and delivered in, and is
to be construed, enforced, and governed according to the internal laws of, the
U.S. Virgin Islands without regard to its principles of conflict of laws that
would require or permit the application of the laws of any other jurisdiction.

 

d.           Severability. Whenever possible, each provision of this Note will
be interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Note will be held to be prohibited by or
invalid under applicable law, it will be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of that provision
or the other provisions of this Note.

 

 

 

 

e.           Entire Agreement. This Note contains the entire promise to pay by
Borrower and supersedes all prior agreements and understandings, oral or
written, with respect to such matters.

 

Lender:           IMMUNE PHARMACEUTICALS INC.         By:     Name:     Title:
                                       Borrower:                     By:    
Name:     Title:    

 

 

 

 

Exhibit 9

 

IP Security Agreement

 

Grant of Security Interest Agreement

in United States Patents and Trademarks

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Immune Pharmaceuticals Inc., a Delaware corporation
(“Grantor”), having its place of business at 1 Bridge Plaza N, Suite 270, Fort
Lee, NJ 07024, hereby grants to ______________________________ (“Grantee”),
having its place of business at ______________________________, a security
interest in all of the Grantor's right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Patent and Trademark Collateral”), whether
presently existing or hereafter arising or acquired:

 

(i) each United States patent and patent application, including each patent and
patent application referred to on Schedule A hereto;

 

(ii) each United States trademark, trademark registration and trademark
application, and all of the goodwill of the business connected with the use of,
and symbolized by, each trademark, trademark registration and trademark
application, including each trademark, trademark registration and trademark
application referred to in Schedule B hereto;

 

(iii) all products and proceeds of the foregoing, including any claim by the
Grantor against third parties for past, present or future infringement of any
Patent, or past, present or future infringement or dilution of any trademark or
trademark registration, including any patent or trademark listed on Schedule A
or Schedule B hereto, or for injury to the goodwill associated with any
trademark or trademark registration.

 

THIS GRANT is granted pursuant to the security interests granted to the Grantee
in the Securities Purchase Agreement between the Grantor and the Grantee dated
October 9, 2018, as amended, modified or supplemented from time to time (the
“Purchase Agreement”).

 

THIS GRANT has been granted in conjunction with the security interest granted to
the Grantee under the Purchase Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are without prejudice to,
and are in addition to those set forth in the Purchase Agreement, all terms and
provisions of which are incorporated herein by reference as though set forth in
full herein. In the event that any provisions of this Grant of Security Interest
Agreement are deemed to conflict with the Purchase Agreement, the provisions of
the Purchase Agreement shall govern.

 

THIS GRANT shall terminate and be of no force and effect immediately upon the
complete fulfilment of all of the Obligations (as defined under the Purchase
Agreement.

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Grant of Security
Interest Agreement as of the date first above stated.

 

Grantor:           IMMUNE PHARMACEUTICALS INC.         By:     Name:     Title:
                                       Grantee:                     By:    
Name:     Title:    

 

 2 

 